Exhibit 10.1

Execution Version

$1,500,000,000

REVOLVING CREDIT AGREEMENT

dated as of

April 9, 2018,

among

CONTINENTAL RESOURCES, INC.,

as Borrower,

the LENDERS party hereto

and

MUFG UNION BANK, N.A.,

as Administrative Agent

and

MUFG UNION BANK, N.A., MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED, TD SECURITIES (USA) LLC, and

MIZUHO BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

COMPASS BANK, CITIBANK, N.A., EXPORT DEVELOPMENT

CANADA, ING BANK, JPMORGAN CHASE BANK, N.A., U.S. BANK

NATIONAL ASSOCIATION, and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

Definitions

  

Section 1.01

  Defined Terms      1  

Section 1.02

  Classification of Loans and Borrowings      27  

Section 1.03

  Terms Generally      27  

Section 1.04

  Accounting Terms; GAAP      28  

Section 1.05

  Currency Equivalents Generally      28  

ARTICLE II

  

The Credits

  

Section 2.01

  Commitments      29  

Section 2.02

  Loans and Borrowings      29  

Section 2.03

  Requests for Revolving Borrowings      30  

Section 2.04

  Swingline Loans      30  

Section 2.05

  Letters of Credit      31  

Section 2.06

  Funding of Borrowings      37  

Section 2.07

  Interest Elections      37  

Section 2.08

  Termination and Reduction of Commitments      39  

Section 2.09

  Repayment of Loans; Evidence of Debt      39  

Section 2.10

  Prepayment of Loans      40  

Section 2.11

  Fees      41  

Section 2.12

  Interest      42  

Section 2.13

  Alternate Rate of Interest      42  

Section 2.14

  Increased Costs      44  

Section 2.15

  Break Funding Payments      45  

Section 2.16

  Taxes      46  

Section 2.17

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      50  

Section 2.18

  Mitigation Obligations; Replacement of Lenders      51  

Section 2.19

  Defaulting Lenders      52  

Section 2.20

  Extension of Maturity Date      55  

Section 2.21

  Commitment Increases      57  

ARTICLE III

  

Representations and Warranties

  

Section 3.01

  Organization; Powers      58  

Section 3.02

  Authorization; Enforceability      58  

Section 3.03

  Governmental Approvals; No Conflicts      58  

Section 3.04

  Financial Condition; No Material Adverse Change      59  

Section 3.05

  Litigation and Environmental Matters      59  



--------------------------------------------------------------------------------

Section 3.06

  Compliance with Laws; No Default      59  

Section 3.07

  Margin Regulations; Investment Company Status      60  

Section 3.08

  Taxes      60  

Section 3.09

  ERISA      60  

Section 3.10

  Disclosure      60  

Section 3.11

  EEA Financial Institutions      61  

ARTICLE IV

  

Conditions

  

Section 4.01

  Effective Date      61  

Section 4.02

  Each Credit Event      62  

Section 4.03

  Conditions Precedent to Each Incremental Commitment Effective Date      63  

ARTICLE V

  

Affirmative Covenants

  

Section 5.01

  Financial Statements; Ratings Change and Other Information      64  

Section 5.02

  Notices of Defaults      65  

Section 5.03

  Existence; Conduct of Business      65  

Section 5.04

  Payment of Taxes      66  

Section 5.05

  Maintenance of Properties; Insurance      66  

Section 5.06

  Books and Records; Inspection Rights      66  

Section 5.07

  Compliance with Laws      66  

Section 5.08

  Use of Proceeds and Letters of Credit      66  

ARTICLE VI

  

Negative Covenants

  

Section 6.01

  Indebtedness      67  

Section 6.02

  Liens and Sale and Leaseback Transactions      68  

Section 6.03

  Fundamental Changes      69  

Section 6.04

  Maximum Consolidated Net Debt to Total Capitalization Ratio      69  

Section 6.05

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      70
 

Section 6.06

  Affiliate Transactions      71  

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

The Administrative Agent, Swingline Lender, and Issuing Banks

  

Section 8.01

  Appointment and Authority      74  

Section 8.02

  Rights as a Lender      74  

 

-ii-



--------------------------------------------------------------------------------

Section 8.03

  Exculpatory Provisions      75  

Section 8.04

  Administrative Agent’s Reliance, Etc.      76  

Section 8.05

  Delegation of Duties      76  

Section 8.06

  Lender Credit Decision      76  

Section 8.07

  Indemnification      77  

Section 8.08

  Successor Administrative Agent, Swingline Lender and Issuing Banks      77  

Section 8.09

  No Other Duties, etc.      79  

ARTICLE IX

  

Miscellaneous

  

Section 9.01

  Notices      81  

Section 9.02

  Waivers; Amendments      83  

Section 9.03

  Expenses; Indemnity; Damage Waiver      84  

Section 9.04

  Successors and Assigns      86  

Section 9.05

  Survival      90  

Section 9.06

  Counterparts; Integration; Effectiveness      91  

Section 9.07

  Severability      91  

Section 9.08

  Right of Setoff      91  

Section 9.09

  Subsidiary Guaranties      92  

Section 9.10

  Governing Law; Jurisdiction      92  

Section 9.11

  WAIVER OF JURY TRIAL      92  

Section 9.12

  Headings      93  

Section 9.13

  Confidentiality      93  

Section 9.14

  Interest Rate Limitation      94  

Section 9.15

  USA PATRIOT Act      94  

Section 9.16

  Termination of Commitments under Existing Credit Agreement      95  

Section 9.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95  

SCHEDULES:

 

Schedule 2.01    –      Commitments Schedule 2.05    –      Existing Letters of
Credit Schedule 2.08    –      LC Issuance Limits Schedule 6.01    –     
Existing Indebtedness Schedule 6.02    –      Existing Liens

EXHIBITS:

 

Exhibit A    –      Form of Assignment and Assumption Exhibit B    –      Form
of Borrowing Request Exhibit C    –      Form of Interest Election Request
Exhibit D    –      Form of Note Exhibit E-1    –      Form of U.S. Tax
Certificate (For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal
Income Tax Purposes)

 

-iii-



--------------------------------------------------------------------------------

Exhibit E-2    –      Form of U.S. Tax Certificate (For Non-U.S. Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-3    –     
Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-4    –      Form of
U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit F-1    –      Form of Incremental
Commitment Activation Notice Exhibit F-2    –      Form of New Lender Supplement
Exhibit G    –      Form of Subsidiary Guaranty

 

-iv-



--------------------------------------------------------------------------------

This Revolving Credit Agreement dated as of April 9, 2018, is among Continental
Resources, Inc., an Oklahoma corporation, the Lenders from time to time party
hereto and MUFG Union Bank N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted Reference Rate.

“Act” has the meaning set forth in Section 9.15.

“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination:

(a) the sum of:

(i) discounted future net revenues from proved oil and gas reserves of the
Borrower and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any state, federal or foreign income taxes, as estimated by
the Borrower in a reserve report prepared as of the end of the Borrower’s most
recently completed fiscal year for which audited financial statements are then
available, as increased by, as of the date of determination, the estimated
discounted future net revenues from (1) estimated proved oil and gas reserves
acquired since such year-end, which reserves were not reflected in such year-end
reserve report, and (2) estimated increases in proved oil and gas reserves since
such year-end due to exploration, development or exploitation activities or due
to changes in geological conditions or other factors which would, in accordance
with standard industry practice, cause such revisions, in each case calculated
in accordance with SEC guidelines (utilizing the prices utilized in such
year-end reserve report), and decreased by the estimated discounted future net
revenues from (3) estimated proved oil and gas reserves reflected in such
year-end report produced or disposed of since such year-end and (4) estimated
oil and gas reserves attributable to downward revisions of estimates of proved
oil and gas reserves since such year-end due to changes in geological conditions
or other factors which would, in accordance with standard industry practice,
cause such revisions, in each case calculated in accordance with SEC guidelines
(utilizing the prices utilized in such year-end reserve report); provided that,
in the case of each of the determinations made pursuant to clauses (1) through
(4), such increases and decreases shall be as estimated by the Borrower’s
petroleum engineers; plus



--------------------------------------------------------------------------------

(ii) the Net Working Capital on a date no earlier than the date of the
Borrower’s latest annual or quarterly financial statements; plus

(iii) the greater of (1) the net book value on a date no earlier than the date
of the Borrower’s latest annual or quarterly financial statements and (2) the
appraised value, as estimated by independent appraisers, of other tangible
assets (including, without duplication, investments in unconsolidated Restricted
Subsidiaries) of the Borrower and its Restricted Subsidiaries, as of the date no
earlier than the date of the Borrower’s latest audited financial statements
(provided that the Borrower shall not be required to obtain such appraisal of
such assets if no such appraisal has been performed); minus

(b) the sum of:

(i) minority interests; plus

(ii) any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest annual or quarterly financial
statements (to the extent not deducted in calculating Net Working Capital in
accordance with clause (a)(ii) of this definition); plus

(iii) to the extent included in clause (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing the prices
utilized in the Borrower’s year-end reserve report), attributable to reserves
which are required to be delivered to third parties to fully satisfy the
obligations of the Borrower and its Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); plus

(iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in clause
(a)(i) above, would be necessary to fully satisfy the payment obligations of the
Borrower and its Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments (determined, if applicable, using the schedules specified
with respect thereto).

“Adjusted LIBO Rate” means for purposes of determining the rate applicable for
any Interest Period with respect to any Eurodollar Borrowing and for purposes of
determining the Adjusted Reference Rate, a rate per annum determined by the
Administrative Agent (which determination shall be conclusive in the absence of
manifest error) pursuant to the following formula:

 

  Adjusted LIBO Rate   =   

LIBO Rate

1.00 – Eurodollar Rate Reserve Percentage

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1⁄2 of 1% and (c) the
One-Month LIBOR in effect on such day plus 1.00%; provided that if the Adjusted
Reference Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, One-Month LIBOR or the Federal Funds Rate shall be
effective on the effective date of such change in the Reference Rate, One-Month
LIBOR or the Federal Funds Rate.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” means MUFG Union Bank, N.A., in its capacity as
administrative agent for the Lenders, and any successor in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning given to such term in Section 9.13(c).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the
Effective Date is $1,500,000,000.

“Agreement” means this Revolving Credit Agreement.

“Alternate Currency” means, with respect to any Letter of Credit, Canadian
Dollars and any other currency agreed to by the Administrative Agent and the
applicable Issuing Bank.

“Anti-Corruption Laws” means the FCPA, and the rules and regulations promulgated
thereunder, and all other laws, rules, and regulations concerning or relating to
bribery or corruption of any jurisdiction where the Borrower or any of its
Subsidiaries or Affiliates operates from time to time, including, but not
limited to, the Corruption of Foreign Public Officials Act (Canada).

“Anti-Money Laundering Laws” means any and all laws, statues, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering (including, without limitation, the Patriot Act,
the Money Laundering Control Act of 1986, the Bank Secrecy Act, the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), and the rules and
regulations promulgated thereunder) of the jurisdictions in which the Borrower
or any of its Subsidiaries or its Affiliates operates or in which the proceeds
of the Loans or Letters of Credit will be used in connection with the operations
of the Borrower or any of its Subsidiaries or Affiliates.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments (disregarding, to the extent applicable
pursuant to Section 2.19, any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If all of the Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any permitted assignments
made hereunder and, to the extent applicable pursuant to Section 2.19, to any
Lender’s status as a Defaulting Lender at the time of determination.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread,” “Eurodollar Spread,” or “Commitment Fee Rate,” as the case may be,
based upon the ratings by the Rating Agencies applicable on such date to the
Index Debt:

 

Index Debt Ratings

(S&P / Moody’s/Fitch):

   ABR
Spread     Eurodollar
Spread     Commitment
Fee
Rate  

Pricing Level I

A-/A3/A-

     0 %      1.000 %      0.100 % 

Pricing Level II

BBB+/Baa1/BBB+

     0.125 %      1.125 %      0.125 % 

Pricing Level III

BBB/Baa2/BBB

     0.250 %      1.250 %      0.175 % 

Pricing Level IV

BBB-/Baa3/BBB-

     0.500 %      1.500 %      0.200 % 

Pricing Level V

BB+/Ba1/BB+

     0.750 %      1.750 %      0.250 % 

Pricing Level VI

BB/Ba2/BB

     1.000 %      2.000 %      0.350 % 

For purposes of the foregoing, (a) if only one rating is determined, the Pricing
Level corresponding to that rating shall apply; (b) if there are only two
ratings, then (i) if there is a one Pricing Level difference between the two
ratings, then the Pricing Level corresponding to the higher rating shall be used
(with the rating for Pricing Level I being the highest and the rating for
Pricing Level VI being the lowest), and (ii) if there is a greater than one
Pricing Level difference between the ratings, then the Pricing Level that is one
Pricing Level below the higher Rating will be used; (c) if there are three
ratings, then (i) if all three ratings correspond to the same Pricing Level,
that Pricing Level shall apply, (ii) if all three are at different Pricing
Levels, the middle Pricing Level shall apply and (iii) if two ratings correspond
to the same Pricing Level and the third is different, the Pricing Level
corresponding to the two same Pricing Levels shall apply; (d) if none of the
Rating Agencies shall have in effect a rating (other than by reason of the
circumstances referred to in the next succeeding paragraph of this definition),
then the Pricing Level shall be deemed to be Pricing Level VI; and (e) if the
ratings established or deemed to have been established by the Rating Agencies
shall be changed (other than as a result of a change in the rating system of
such Rating Agency), such change shall be effective as of the date on which it
is first announced by the applicable Rating Agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.

If the rating system of any Rating Agency shall change, or if any Rating Agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

-4-



--------------------------------------------------------------------------------

If all of the Rating Agencies shall at any time fail to have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
immediately preceding paragraph of this definition), the Borrower may seek and
obtain a rating of the Facility from one or more of the Rating Agencies, and on
and after the date on which such rating of the Facility is obtained until such
time (if any) that a rating for the Index Debt becomes effective again, the
Applicable Rate shall be based on such rating or ratings of the Facility in the
same manner as provided herein with respect to the ratings for the Index Debt.
For any day when no rating for the Index Debt is in effect (other than by reason
of the circumstances referred to in the immediately preceding paragraph of this
definition) and no rating of the Facility has been obtained, the Applicable Rate
shall be the rates set forth opposite Pricing Level VI on the pricing grid
above.

“Approved Fund” has the meaning set forth in Section 9.04.

“Arrangers” means MUFG Union Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), TD Securities (USA) LLC, and Mizuho Bank, Ltd.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent in consultation
with the Borrower.

“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of any EEA
Financial Institution.

 

-5-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” has the meaning set forth in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” shall be deemed to have beneficial ownership of all such
shares that such “person” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, by way of merger,
consolidation or otherwise). The term “Beneficial Ownership” shall have a
corresponding meaning.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Continental Resources, Inc., an Oklahoma corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used (a) in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market and (b) in
connection with determining an Exchange Rate, shall also exclude any day on
which banks are not open for dealings in foreign exchange transactions in the
London foreign exchange market.

 

-6-



--------------------------------------------------------------------------------

“Canadian Dollars” refers to lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2017), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on
December 31, 2017).

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and

(f) in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.

“Change in Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Hamm Group, is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total outstanding Voting Stock of the Borrower or any Successor Parent (measured
by voting power rather than the number of shares); provided that no Change in
Control shall be deemed to occur by reason of the Borrower becoming a Subsidiary
of a Successor Parent.

 

-7-



--------------------------------------------------------------------------------

For purposes of this definition, any transfer of an equity interest of an entity
that was formed for the purpose of acquiring Voting Stock of the Borrower will
be deemed to be a transfer of such portion of such Voting Stock as corresponds
to the portion of the equity of such entity that has been so transferred.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
upon the consummation of any actions undertaken by the Borrower or any
Restricted Subsidiary solely for the purpose of changing the legal structure of
the Borrower or such Restricted Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty by any Governmental Authority, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority; provided, however, that
for purposes of this Agreement (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued, and shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in Section 2.14 generally on other similarly situated
borrowers of loans under similar United States credit facilities (to the extent
such Lender has the right under such similar credit facilities to do so).

“Charges” has the meaning set forth in Section 9.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such amount may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04, and (c) increased by any Commitment Increase
from time to time pursuant to Section 2.21. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
the New Lender Supplement pursuant to which such Lender shall have assumed or
assigned its Commitment, as applicable.

 

-8-



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning set forth in Section 2.21.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Restricted
Subsidiaries of the type specified in clauses (a), (b), (c), and (f) or clauses
(g) or (h) (so long as obligations specified in either such clause are not
contingent) or clause (e) (if the Guarantees specified in such clause are of
Indebtedness of the type referred to above) of the definition of “Indebtedness”
as of such date determined on a consolidated basis less (b) the aggregate amount
of cash and Cash Equivalents of the Borrower and the Restricted Subsidiaries as
of such date determined on a consolidated basis in accordance with GAAP
(excluding any portion of such aggregate amount that appears (or would be
required to appear) as “restricted” on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries prepared in accordance with GAAP).

“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Restricted Subsidiaries plus, to the extent
resulting in a reduction of total stockholders’ equity, the amount of any
non-cash impairment charges incurred by Borrower and its Restricted
Subsidiaries, net of any tax effect, after June 30, 2014, determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically

 

-9-



--------------------------------------------------------------------------------

identified and including the particular default, if any) has not been satisfied,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans, or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless (in the case of this clause (iii)) such Lender
notifies the Administrative Agent in writing that such failure is the result of
a good faith dispute with respect to the requirement to pay such amount, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Borrower or the Administrative Agent, any Issuing Bank, or the Swingline Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s or the
Administrative Agent, any Issuing Bank, or the Swingline Lender’s receipt of
such certification in form and substance reasonably satisfactory to the Borrower
or the Administrative Agent, any Issuing Bank, or the Swingline Lender, as
applicable, and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of a Bankruptcy Event or
become subject of a Bail-In Action; provided that a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof; provided, further, that
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator with respect to a Lender or a direct or indirect parent
company under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) shall not be deemed to result in
an event described in (d) hereof so long as such appointment does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.19(e)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Dollar-Denominated Production Payment” means a production payment required to
be recorded as a borrowing in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any currency other than dollars, the equivalent amount thereof in
dollars as determined by the Administrative Agent at such time on the basis of
the Exchange Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of dollars with such
currency.

 

-10-



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means April 9, 2018.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

-11-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; or (h) the imposition of any
other liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental, or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Rate” means on any day with respect to any currency (other than
dollars), the rate at which such currency may be exchanged into any other
currency (including dollars), as set forth at approximately 4:00 p.m. (London
time) on such day for the purchase of the relevant currency two Business Days
later on the Reuters World Currency Page for such currency. If such rate does
not appear on any Reuters World Currency Page, the Exchange Rate shall be

 

-12-



--------------------------------------------------------------------------------

determined by reference to such other publicly available service for displaying
exchange rates as may be agreed by the Administrative Agent and the Borrower,
or, in the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 4:00 p.m., local time, on
such date for the purchase of the relevant currency for delivery two Business
Days later.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18) or (ii) such Lender designates a new lending
office, except, in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it designated a new lending office, (c) Taxes attributable to
such Recipient’s failure to comply with Section 2.16(f) and Section 2.16(h), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
May 16, 2014, among the Borrower, MUFG Union Bank, N.A., as administrative
agent, and the lenders party thereto, as amended.

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 2.05.

“Existing Maturity Date” has the meaning set forth in Section 2.20(a).

“Extending Lender” has the meaning set forth in Section 2.20(b).

“Facility” means the revolving credit facility provided for in this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices included in or adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and entered into in connection with the implementation of the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

-13-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it and reasonably acceptable to the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch, Inc., or its successor.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means, at any time, each Restricted Subsidiary of the Borrower that
is party to a Subsidiary Guaranty as a guarantor.

“Hamm Group” means (a) Harold G. Hamm (“Hamm”), (b) Hamm’s spouse (including any
ex-spouse of Hamm pursuant to the terms of a domestic relations order), (c) any
of Hamm’s lineal descendants, (d) Hamm’s guardian or other legal representative
of Hamm or Hamm’s estate, (e) any trust of which at least one of the trustees is
Hamm, or the principal beneficiaries of which are any one or more of the persons
or entities described in clause (a) through (d) above, (f) any person or entity
that is controlled by any one or more of the persons or entities described

 

-14-



--------------------------------------------------------------------------------

in clauses (a) through (e) above, or (g) any group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) that includes one or more of
the persons or entities described in clauses (a) through (f) above, provided
that such persons and entities described in clauses (a) through (f) above
control more than 50% of the voting power of such group.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Subsidiary of the Borrower with total assets
of less than $2.0 million, as determined in accordance with the latest internal
financial statements available to the Borrower.

“Increasing Lenders” has the meaning set forth in Section 2.21.

“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.

“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in Section 4.03 shall have been satisfied or
waived with respect to the Commitment Increase set forth therein.

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person (i) under conditional sale or other title
retention agreements relating to property acquired by such Person and (ii) in
respect of the deferred purchase price of property or services that in
accordance with GAAP would be required to be shown as a liability on the balance
sheet of such Person (excluding with respect to clauses (i) and (ii) of this
paragraph, (A) accounts payable and accrued liabilities incurred in the ordinary
course of business, (B) amounts which are being contested in good faith and for
which reserves in conformity with GAAP have been provided, (C) obligations under
firm transportation or processing contracts, take/ship or pay contracts or
drilling contracts, (D) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, (E) oil
and gas marketing agreements arising in the ordinary course of business and
(F) operating lease or finance lease obligations accounted for under GAAP
Accounting Standards Codification Topic 842 – Leases);

(d) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person (other than, in the case
of property owned or acquired by the Borrower or any Restricted Subsidiary,
Liens on Equity Interests in Joint Ventures which are permitted under
Section 6.02(a)(vii)), whether or not the Indebtedness secured thereby has been
assumed, but only to the extent of such property’s fair market value;

 

-15-



--------------------------------------------------------------------------------

(e) all Guarantees by such Person of Indebtedness of others;

(f) all Capital Lease Obligations of such Person;

(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty; and

(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Restricted Subsidiary) or subject to any other credit enhancement.

“Information” has the meaning set forth in Section 3.10.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which, if in
writing, shall be substantially in the form of Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Borrowing of which such Loan is part with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

-16-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of MUFG Union Bank, N.A., Bank of America, N.A., The
Toronto-Dominion Bank, New York Branch, Mizuho Bank, Ltd. and any other Lender
that agrees with the Borrower and the Administrative Agent to act as an Issuing
Bank, in each case, in its capacity as an issuer of Letters of Credit hereunder.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Restricted Subsidiary with a third party so long as
such joint venture entity does not constitute a Restricted Subsidiary.

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by the Borrower or any Restricted Subsidiary, Indebtedness of such Joint
Venture that is non-recourse to the Borrower or any Restricted Subsidiary or to
any property of the Borrower or any Restricted Subsidiary other than the Equity
Interests in such Joint Venture.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 2.08 opposite such Issuing Bank’s name.

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Lender that
shall have become a party hereto pursuant to Section 2.21, and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

-17-



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

“LIBO Rate” means, subject to the implemention of an alternate rate of interest
in accordance with Section 2.13(b), (a) in determining Adjusted LIBO Rate for
purposes of the “One-Month LIBOR,” the rate per annum for dollar deposits quoted
by the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “one-month libor,” as the inter-bank
offered rate in effect from time to time for delivery of funds for one month in
amounts approximately equal to the principal amount of the applicable Loans;
provided that, the Administrative Agent may base its quotation of the inter-bank
offered rate upon such offers or other market indicators of the inter-bank
market as the Administrative Agent in its reasonable discretion deems
appropriate including the rate determined under the following clause (b), and
(b) in determining LIBO Rate for all other purposes, the rate per annum (rounded
upward to the nearest whole multiple of 1/100th of 1%) equal to the interest
rate per annum set forth on the Thomson Reuters ICE LIBOR# Rates LIBOR1 page or
successor page as the London Interbank Offered Rate, for deposits in dollars at
11:00 a.m. (London, England time) two Business Days before the first day of the
applicable Interest Period and for a period equal to such Interest Period;
provided that, if such quotation is not available for any reason, then for
purposes of this clause (b), LIBO Rate shall then be the rate determined by the
Administrative Agent to be the rate at which deposits in dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Loans being made, continued or converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch (or other branch or Affiliate of the
Administrative Agent, or if the Administrative Agent does not have a London
branch, the London branch of a Lender chosen by the Administrative Agent) to
major banks in the London or other offshore inter-bank market for dollars at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; provided further that if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Revolving Loan or a Swingline Loan, as the context may require.

“Loan Documents” means this Agreement, each New Lender Supplement, each
Subsidiary Guaranty (if any) and each promissory note executed and delivered by
the Borrower under Section 2.09(e) (if any).

“Loan Parties” means the Borrower and each Guarantor.

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

 

-18-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors to perform their obligations under the Loan Documents, or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000 (or the equivalent in a foreign currency). For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means April 9, 2023, subject to the extension thereof with
respect to all or part of the Commitments pursuant to Section 2.20.

“Maximum Rate” has the meaning set forth in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Working Capital” means the sum of (i) all current assets of the Borrower
and its Restricted Subsidiaries plus (ii) the amount of borrowings available to
be incurred under this Agreement, less all current liabilities of the Borrower
and its Restricted Subsidiaries, except current liabilities included in
clauses (a), (b) and (d) and (e) (in respect of clauses (a) and (b)) of the
definition of Indebtedness, in each case (other than in respect of the amount
referred to in the preceding clause (ii)) as set forth in consolidated financial
statements of the Borrower prepared in accordance with GAAP, provided, however,
that all of the following shall be excluded in the calculation of Net Working
Capital: (a) current assets or liabilities relating to the mark-to-market value
of hedging arrangements, (b) any current assets or liabilities relating to
non-cash charges or accruals arising from any grant of Equity Interests, options
to acquire Equity Interests, or other equity based awards, and (c) any current
assets or liabilities relating to non-cash charges or accruals for future
abandonment liabilities.

“New Lender” has the meaning set forth in Section 2.21.

“New Lender Supplement” has the meaning set forth in Section 2.21.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

-19-



--------------------------------------------------------------------------------

“Non-Extending Lender” means, with respect to any extension of the Maturity Date
pursuant to Section 2.20, any Lender that has not consented to or has been
deemed not to have consented to such extension pursuant to Section 2.20.

“Non-Guarantor Subsidiary” means a Restricted Subsidiary of the Borrower that is
not a Guarantor.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Oil and Gas Business” means the business of exploiting, exploring for,
developing, acquiring, operating, producing, processing, gathering, marketing,
storing, selling, hedging, treating, swapping, refining and transporting
hydrocarbons and carbon dioxide and other related energy businesses, including
contract drilling and other oilfield services.

“Oil and Gas Liens” means:

(a) Liens on any specific property or any interest therein, construction thereon
or improvement thereto to secure all or any part of the costs incurred for
surveying, exploration, drilling, extraction, development, operation,
production, construction, alteration, repair or improvement of, in, under or on
such property and the plugging and abandonment of wells located thereon (it
being understood that, in the case of oil and gas producing properties, or any
interest therein, costs incurred for “development” shall include costs incurred
for all facilities relating to such properties or to projects, ventures or other
arrangements of which such properties form a part or which relate to such
properties or interests);

(b) Liens on an oil or gas producing property to secure obligations incurred or
guarantees of obligations incurred in connection with or necessarily incidental
to commitments for the purchase or sale of, or the transportation or
distribution of, the products derived from such property;

(c) Liens arising under partnership agreements, oil and gas leases, overriding
royalty agreements, net profits agreements, production payment agreements,
royalty trust agreements, incentive compensation programs for geologists,
geophysicists and other providers of technical services to the Borrower or a
Restricted Subsidiary, master limited partnership agreements, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
purchase, exchange, transportation, gathering or processing of oil, gas, other
hydrocarbons or other materials used in the production of oil and gas,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the Oil and Gas Business; provided, however, in all
instances that such Liens are limited to the assets that are the subject of or
related to the relevant agreement, program, order or contract;

 

-20-



--------------------------------------------------------------------------------

(d) Liens arising in connection with the grant or transfer by the Borrower or a
Restricted Subsidiary to any Person of a Production Payment or other interest in
oil and gas properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
properties, production or proceeds of production; and

(e) Liens on pipelines or pipeline facilities that arise by operation of law.

“One-Month LIBOR” has the meaning set forth in the definition of “LIBO Rate.”

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under
Section 2.18).

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or which are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that any reserve or other appropriate provision
as will be required in conformity with GAAP will have been made therefor;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens);

(c) pledges and deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);

(d) good faith deposits in connection with tenders, leases and contracts (other
than contracts for the payment of Indebtedness), deposits to secure public or
statutory obligations, or in lieu of surety or appeal bonds, and any Lien to
secure performance bids, leases (including, without limitation, statutory and
common law landlord’s liens), statutory obligations, letters of credit and other
obligations of a like nature and incurred in the ordinary course of business and
not securing or supporting Indebtedness for borrowed money or Capital Lease
Obligations, and any Lien to secure statutory or appeal bonds;

 

-21-



--------------------------------------------------------------------------------

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;

(f) zoning restrictions, easements, licenses, reservations, title defects,
rights of others for rights of way, utilities, sewers, electric lines, telephone
or telegraph lines, and other similar purposes, provisions, covenants,
conditions, waivers, restrictions on the use of property or minor irregularities
of title (and with respect to leasehold interests, mortgages, obligations, Liens
and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner of the leased property, with or
without consent of the lessee), none of which materially impairs the use of any
parcel of property or the value of such property for the purpose of such
business or such property is not material to the operation of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Restricted
Subsidiary pursuant to the provisions of any contract or any statute or to
secure any indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of constructing or improving the property subject
to such Liens, including without limitation, Liens to secure Indebtedness of the
pollution control or industrial revenue bond type;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $50,000,000;

(j) Liens on, or related to, properties and assets located thereon to secure all
or part of the costs incurred in the ordinary course of business of acquisition,
exploration, drilling, development or operation thereof;

(k) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;

(l) Oil and Gas Liens which are not incurred in connection with the borrowing of
money;

(m) leases and subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

 

-22-



--------------------------------------------------------------------------------

(n) any Lien created by a mortgage related to a property or building that is
used as the Borrower’s headquarters or other principal place of business or any
field office;

(o) Liens on the Equity Interests of any Unrestricted Subsidiary to the extent
securing Indebtedness of such Unrestricted Subsidiary; and

(p) Liens in favor of the Borrower or any Guarantor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Pricing Level” means the applicable category of rating level contained in the
definition of “Applicable Rate” which is based on the rating of the Index Debt
by one or more of the Rating Agencies.

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, Production Payment, partnership or other interest
in oil and gas properties, reserves or the right to receive all or a portion of
the production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
properties, production or proceeds of production, subject to the obligation of
the grantor or transferor to operate and maintain, or cause the subject
interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor or transferor to
indemnify for environmental, title or other matters customary in the Oil and Gas
Business, including any such grants or transfers pursuant to incentive
compensation programs on terms that are reasonably customary in the Oil and Gas
Business for geologists, geophysicists and other providers of technical services
to the Borrower or a Restricted Subsidiary.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Agency” means S&P, Moody’s or Fitch.

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

 

-23-



--------------------------------------------------------------------------------

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
MUFG Union Bank, N.A., as its reference rate, whether or not the Borrower has
notice thereof. Each change in the Reference Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.19, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.

“Responsible Officer” means, with respect to any Person, the president, the
chief financial officer, the treasurer or the principal accounting officer of
such Person.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit issued in an
Alternate Currency, each of the following: (a) each date of issuance, amendment,
renewal, or extension of such Letter of Credit, (b) each date of an amendment of
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (c) each date of any payment by an
Issuing Bank under any such Letter of Credit, and (d) such additional dates as
the Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.

“Revolving Credit Exposure” means, with respect to any Lender at any time,
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time plus (b) such Lender’s LC Exposure at such time plus (c) (except for the
purposes of calculating the commitment fee in accordance with Section 2.11(a))
such Lender’s Swingline Exposure at such time.

“Revolving Loan” has the meaning set forth in Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., or
any successor to the ratings agency business thereof.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of any property
(whether such property is now owned or hereafter acquired) that has been or is
to be sold or transferred by the Borrower or any Restricted Subsidiary to such
Person, other than (a) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years and (b) leases between the
Borrower and a Restricted Subsidiary or between Restricted Subsidiaries.

 

-24-



--------------------------------------------------------------------------------

“Sanctioned Country” means a country or territory that is or whose government is
subject to, or the target of, a U.S. or Canadian sanctions program that broadly
prohibits dealings with that country, territory or government (including without
limitation, as of the Effective Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea, it being understood that if any such country ceases to be subject to, or
the target of, any such sanctions program, then it shall cease to be considered
a “Sanctioned County”).

“Sanctioned Person” means, at any time, any Person (a) that is listed on the
Specially Designated Nationals and Blocked Persons list or the Consolidated
Sanctions list maintained by OFAC, or any similar list maintained by OFAC, the
U.S. Department of State, other applicable U.S. or Canadian sanctions authority
or other jurisdiction in which the Borrower or any of its Subsidiaries or
Affiliates operates or in which the proceeds of the Loans or Letters of Credit
will be used in connection with the operations of the Borrower or any of its
Subsidiaries or Affiliates; (b) that is operating, organized or resident in a
Sanctioned Country, (c) with whom a U.S. Person is otherwise prohibited or
restricted by Sanctions Laws from engaging in trade, business or other
activities or (d) to the knowledge of the Borrower, owned or controlled by any
Person or Persons described in clauses (a), (b), or (c), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

“Sanctions Laws” means the laws, rules, regulations and executive orders
promulgated or administered to implement economic or financial sanctions,
sectoral sanctions, secondary sanctions, trade embargoes or anti-terrorism
programs by (a) any U.S. Governmental Authority (including, without limitation,
OFAC), including Executive Order 13224, the Patriot Act, the Trading with the
Enemy Act, the International Emergency Economic Powers Act and the laws,
regulations, rules and/or executive orders relating to restrictive measures
against Iran; (b) any Canadian Governmental Authority (including, without
limitation, Global Affairs Canada) and (c) any other jurisdiction in which the
Borrower or any of its Subsidiaries or Affiliates operates or in which the
proceeds of the Loans or Letters of Credit will be used in connection with the
operations of the Borrower or any of its Subsidiaries or Affiliates.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guaranty” means a guaranty of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

-25-



--------------------------------------------------------------------------------

“Successor Parent” with respect to any Person means any other Person more than
50% of the total outstanding Voting Stock of which (measured by voting power
rather than the number of shares) is, at the time the first Person becomes a
Subsidiary of such other Person, Beneficially Owned by one or more Persons that
Beneficially Owned more than 50% of the total outstanding Voting Stock of the
first Person (measured by voting power rather than the number of shares)
immediately prior to the first Person becoming a Subsidiary of such other
Person.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Restricted Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time.

“Swingline Lender” means MUFG Union Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning set forth in Section 2.04.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, at any date, the sum of (a) Consolidated Net Debt
and (b) Consolidated Stockholders’ Equity as of such date.

“Total LC Exposure” means, at any time, (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.

“Total Revolving Credit Exposure” means at any time, (a) the aggregate
outstanding principal amount of all Revolving Loans at such time plus (b) the
Total LC Exposure at such time plus (c) the aggregate outstanding principal
amount of all Swingline Loans at such time.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Reference
Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

-26-



--------------------------------------------------------------------------------

“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower which the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 6.05 and all Subsidiaries of such
Person. As of the Effective Date, 20 Broadway Associates LLC, a wholly owned
Subsidiary of the Borrower, is an Unrestricted Subsidiary.

“Volumetric Production Payment” means a production payment that is recorded as a
sale in accordance with GAAP, whether or not the sale price must be recorded as
deferred revenue, together with all undertakings and obligations in connection
therewith.

“Voting Stock” of a Person means Equity Interests of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors, managers or trustees of such Person (irrespective of whether or not
at the time Equity Interests of any other class or classes shall have or might
have voting power by reason of the happening of any contingency).

“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

-27-



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including intellectual property,
cash, securities, accounts and contract rights, (f) with respect to the
determination of any period of time, the word “from” means “from and including”
and the word “to” means “to but excluding,” and (g) reference to any law, rule
or regulation means such as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, no effect shall be given to any election under Statement of
Financial Accounting Standards 159, The Fair Value Option for Financial Assets
and Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value,” as defined therein.

Section 1.05 Currency Equivalents Generally. The Administrative Agent shall
determine the Exchange Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Letters of Credit denominated in an
Alternate Currency. Such Exchange Rate shall become effective as of such
Revaluation Date and shall be the Exchange Rate employed in converting any
amounts between dollars and such Alternate Currency until the next Revaluation
Date to occur. Wherever in this Agreement in connection with a Letter of Credit
denominated in an Alternate Currency, an amount, such as a required minimum or
multiple amount, is expressed in dollars, such amount shall be the Dollar
Equivalent of such dollar amount (rounded to the nearest unit of such Alternate
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make loans to the Borrower (each such
loan, a “Revolving Loan”) from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the Total Revolving
Credit Exposure exceeding the Aggregate Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, provided that a Swingline
Loan may be in an amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of nine Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

-29-



--------------------------------------------------------------------------------

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax or electronic mail (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and, in the case of a
telephonic Borrowing Request, shall be confirmed promptly by hand delivery, fax
or electronic mail (in .pdf form) to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Revolving Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected a one-month
Interest Period. Promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
in this Agreement, the Swingline Lender agrees to make loans to the Borrower
(each such loan, a “Swingline Loan”) from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $50,000,000 or (ii) the Total Revolving Credit Exposure exceeding the
Aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth in this
Agreement, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, fax or electronic mail (and, in the case of
telephonic notice, promptly confirmed by hand delivery, fax or electronic mail),
not later than 2:00 p.m., New York City time, on the day of the proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), amount of the requested
Swingline Loan and, in the case of a Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that has made such LC Disbursement. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower. Subject to the terms and conditions set forth in this Agreement, the
Swingline Lender shall promptly make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) on the requested date of such
Swingline Loan.

 

-30-



--------------------------------------------------------------------------------

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will be required to
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to other Loans made by such Lender (and
Section 2.06 shall apply to the payment obligations of the Lenders), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth in this Agreement, the Borrower may request that any Issuing Bank
issue Letters of Credit for the Borrower’s account, denominated in dollars or an
Alternate Currency and in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the Availability Period, in
support of obligations of the Borrower or any of its Subsidiaries. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

-31-



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal (other than an automatic renewal permitted pursuant to
paragraph (c) of this Section) or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall by telephone, fax or electronic
mail (if arrangements for doing so have been approved by the recipient) to such
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit (other than an Existing Letter of Credit). A Letter of
Credit shall be issued, amended, renewed or extended by the applicable Issuing
Bank only if (and upon issuance, amendment, renewal or extension of each Letter
of Credit the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the Total
Revolving Credit Exposure shall not exceed the Aggregate Commitments, (ii) the
Total LC Exposure shall not exceed $100,000,000.00, and (iii) the Total LC
Exposure attributable to Letters of Credit issued by such Issuing Bank will not,
unless such Issuing Bank shall so agree in writing, exceed such Issuing Bank’s
LC Issuance Limit. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (k) of this Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless a later date is otherwise agreed to in
writing by the applicable Issuing Bank and the Administrative Agent, the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) five Business Days before the Maturity Date; provided that
any Letter of Credit may provide for the automatic renewal thereof for
additional periods which shall not extend beyond five Business Days before the
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, in the Dollar Equivalent of such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including

 

-32-



--------------------------------------------------------------------------------

any amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement in
dollars by paying to the Administrative Agent an amount equal to the Dollar
Equivalent of such LC Disbursement not later than 5:00 p.m., New York City time,
on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 5:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, at its election and subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04, as applicable, that such payment be financed with
an ABR Revolving Borrowing (if such LC Disbursement is not less than $1,000,000)
or a Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment in dollars then due from the
Borrower in respect thereof and such Lender’s Applicable Percentage of the
payment in dollars then due. Promptly following receipt of such notice, each
Lender shall pay in dollars to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply to the payment obligations of the Lenders), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by each

 

-33-



--------------------------------------------------------------------------------

Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
or any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that the applicable
Issuing Bank shall be deemed to have exercised care in each such determination
unless a court of competent jurisdiction shall have determined by a final,
non-appealable judgment that such Issuing Bank was grossly negligent or acted
with willful misconduct in connection with such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone,
fax or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, fax or electronic mail) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that (i) if the
Borrower makes such reimbursement on the date such LC

 

-34-



--------------------------------------------------------------------------------

Disbursement is made, interest shall accrue for such day if such reimbursement
is made after 2:00 p.m., New York City time, on such day and (ii) if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Borrower reimburses the applicable LC Disbursement in full.

(i) Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such termination, but shall not be required to amend, renew or extend any
such Letter of Credit or to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the Total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account maintained with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and Lenders, an amount in cash equal to the Total
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Sections 2.10(c) and 2.19. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits (in the event any such investment is
made pursuant to the following sentence), such deposits shall not bear interest.
The Administrative Agent shall not be required to invest any such deposits;
provided that if the Administrative Agent elects to invest any such deposits,
the Administrative Agent shall invest such deposits in one or more types of Cash
Equivalents, and such investments shall be at the Borrower’s risk and expense.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Total LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of Lenders with LC Exposures representing greater
than 50% of the Total LC Exposure and (ii) in the case of any such application
at a time when any Lender is a Defaulting Lender (but

 

-35-



--------------------------------------------------------------------------------

only if, after giving effect thereto, the remaining cash collateral shall be
less than the aggregate LC Exposure of all the Defaulting Lenders) the consent
of each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within one Business Day after all Events of Default have been cured or
waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Total Revolving Credit Exposure would not exceed the
Aggregate Commitments and no Event of Default shall have occurred and be
continuing. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.19, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as promptly as practicable to the
extent that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l) Calculation of Maximum Stated Amount. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

(m) Existing Letters of Credit. On the Effective Date, each of the Existing
Letters of Credit shall be deemed to have been issued as a Letter of Credit
under this Agreement by the applicable Issuing Bank, and such Issuing Bank shall
be deemed, without further action by any party hereto, to have granted to each
of the Lenders, and each Lender shall be deemed, without further action by any
party hereto, to have acquired from such Issuing Bank, a

 

-36-



--------------------------------------------------------------------------------

participation (on the terms specified in this Section 2.05) in each Existing
Letter of Credit equal to such Lender’s Applicable Percentage thereof.
Concurrently with such sale of participations, the participations granted
pursuant to the terms of the Existing Credit Agreement to the lenders party
thereto shall be automatically cancelled without further action by any of the
parties hereto. Each Lender acknowledges and agrees that its obligation to
acquire participations in Existing Letters of Credit pursuant to this paragraph
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Aggregate Commitments, and that each payment by a Lender
in respect of such participations shall be made without any offset, abatement,
withholding or reduction whatsoever.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
written notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make Revolving Loans
available to the Borrower by promptly remitting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans comprising such Borrowing. If the
Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.07 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may, at any time
and from time to time, elect to convert such

 

-37-



--------------------------------------------------------------------------------

Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Borrowings of Swingline
Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, fax or electronic mail by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, fax or electronic mail to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, and if the Borrower is electing to
continue a Eurodollar Borrowing, shall be the last day of the immediately
preceding Interest Period;

(iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

-38-



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, notifies the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Revolving Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to the terms of this Agreement, the Commitments shall
terminate on the Maturity Date (as it may be extended with respect to some or
all of the Commitments pursuant to Section 2.20).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Aggregate
Commitments as a result thereof.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Borrowing of Revolving Loans is made,
the Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

-39-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or its registered assigns) and
substantially in the form of Exhibit D. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or its registered
assigns).

Section 2.10 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, on the same Business Day as the date
of prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the same Business Day as the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

 

-40-



--------------------------------------------------------------------------------

(c) If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans owing by the Borrower in an aggregate amount sufficient to reduce the
Total Revolving Credit Exposure to an amount not exceeding the Aggregate
Commitments on such date. If any such excess remains after prepayment in full of
the aggregate outstanding Loans, the Borrower shall provide cash collateral in
the manner set forth in Section 2.05(j) in an amount equal to 100% of such
excess.

Section 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the date of this Agreement to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
Issuing Bank, for its own account, a fronting fee with respect to each Letter of
Credit issued by it in the amount agreed between such Issuing Bank and the
Borrower prior to the issuance of such Letter of Credit, and (iii) to each
Issuing Bank, for its own account, such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last Business Day of March, June, September
and December of each year shall be payable in arrears on such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 30 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The amount of participation and
fronting fees payable hereunder shall be set forth in a written invoice or other
notice delivered to the Borrower by the Administrative Agent or, in the case of
fronting fees, by the applicable Issuing Bank.

 

-41-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.12 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Adjusted Reference Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.000% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Adjusted Reference Rate at
times when the Adjusted Reference Rate is based on the Reference Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Reference Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.

Section 2.13 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

-42-



--------------------------------------------------------------------------------

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any ABR Revolving Borrowing to,
or continuation of any Eurodollar Revolving Borrowing as, a Eurodollar Revolving
Borrowing shall be ineffective and (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing.

(b) Notwithstanding anything to the contrary set forth in the foregoing
clause (a), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.13(b), only to the extent the LIBO Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any ABR Revolving Borrowing to,
or continuation of any Eurodollar Revolving Borrowing as, a Eurodollar Revolving
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

-43-



--------------------------------------------------------------------------------

(c) Except as otherwise contemplated pursuant to clause (b) above, in the event
that it becomes unlawful for any Lender or its applicable lending office to
honor its obligation to make or maintain Eurodollar Borrowings either generally
or having a particular Interest Period hereunder, then (i) such Lender shall
promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Borrowings and (ii) all Affected Loans which would otherwise be
made by such Lender shall be made instead as ABR Revolving Borrowings (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Revolving Borrowings on the date specified by such Lender in
such notice) and, to the extent that Affected Loans are so made as (or converted
into) ABR Revolving Borrowings, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its ABR
Revolving Borrowings.

Section 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes”);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then, subject to paragraphs (c) and (d) of
this Section, the Borrower will pay to such Recipient such additional amount or
amounts as will compensate such Recipient for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such

 

-44-



--------------------------------------------------------------------------------

Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time,
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered. The
foregoing proviso, however, shall not require any Lender to disclose any
confidential information regarding such other borrowers.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to the Borrower (and both the description of the basis for such claim
and the calculation of such amounts shall be reasonably acceptable to the
Borrower). The Borrower shall pay such Lender or such Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower in writing of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 2.20(c), or (e) the operation of Section 2.21 on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the

 

-45-



--------------------------------------------------------------------------------

amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, including in reasonable detail
a description of the basis for such compensation and a calculation of such
amount or amounts, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within three Business Days after receipt thereof.

Section 2.16 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without withholding or deduction for any Taxes, unless such withholding or
deduction is required by any applicable law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold or deduct Taxes, then such Withholding Agent may so
withhold or deduct and shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, after such withholding or deduction has been
made (including such withholding or deduction of Indemnified Taxes applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this paragraph) that are paid or payable (without duplication) by
such Recipient in connection with any Loan Document and any reasonable and
documented expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 30 days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.

 

-46-



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable and documented expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document from any other
source against any amount then due to the Administrative Agent under this
paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.16(f).
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in subsections (ii)(A) through (E) and (iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding Tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form

 

-47-



--------------------------------------------------------------------------------

W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E and (2) a certificate substantially in the form of the
applicable certificate provided in Exhibit E (a “U.S. Tax Certificate”) to the
effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, and (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

-48-



--------------------------------------------------------------------------------

If any form or certification previously delivered pursuant to this
Section 2.16(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnifying party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Status of Administrative Agent. On or before the date on which Union Bank,
N.A., (and any successor or replacement Administrative Agent) becomes the
Administrative Agent hereunder, it shall deliver to the Borrower two duly
executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI with
respect to any payments to be received on its own behalf and IRS Form W-8IMY
(certifying that it is either a “qualified intermediary” within the meaning of
Treasury Regulation Section 1.1441-1(e)(5) that has assumed primary withholding
obligations under the Code, including Chapters 3 and 4 of the Code, or a “U.S.
branch” within the meaning of Treasury Regulation Section 1.1441-1(b)(2)(iv)
that is treated as a U.S. person for purposes of withholding obligations under
the Code) for the amounts the Administrative Agent receives for the account of
others. The Administrative Agent (or, upon assignment or replacement, any
assignee or successor) agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any material respect, it
shall update such form or certification or promptly notify the Borrower in
writing of its inability do so.

(i) Issuing Bank. For purposes of Section 2.16(e) and 2.16(f), the term “Lender”
includes any Issuing Bank.

 

-49-



--------------------------------------------------------------------------------

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as provided in Section 2.05(e), the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds. The Borrower shall make each reimbursement of LC Disbursements
required to be made by it prior to the time for such payments set forth in
Section 2.05(e). Any amounts received after the time set forth above or in
Section 2.05(e), as applicable, on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account in the United States
as it may specify from time to time, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including any payment made by the Borrower in connection with any
extension of the Maturity Date in accordance with Section 2.20 or any Commitment
Increase in

 

-50-



--------------------------------------------------------------------------------

accordance with Section 2.21) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary or other
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 8.07, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to such Person under such Section until all
such unsatisfied obligations are fully paid or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense or would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

-51-



--------------------------------------------------------------------------------

(b) If (i) any Lender utilizes Section 2.13(c), (ii) any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 2.18(a), (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
refuses to consent to any proposed amendment, modification, waiver or consent
with respect to any provision hereof that requires the unanimous approval of all
Lenders, or the approval of each of the Lenders affected thereby (in each case
in accordance with Section 9.02), and the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, waiver or
consent, then the Borrower may, at its sole expense and effort (including
payment of any applicable processing and recordation fees), upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent with
respect to any assignee that is not already a Lender hereunder (and if a
Commitment or LC Exposure is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, conditioned or delayed, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payment of Indemnified Taxes pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (D) in
the case of any such assignment resulting from the failure to provide a consent,
the assignee shall have given such consent and, as a result of such assignment
and any contemporaneous assignments and consents, the applicable amendment,
modification, waiver or consent can be effected and (E) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto (it being understood and
agreed that such Lender shall not be deemed to make the representations and
warranties in such Assignment and Assumption if such Lender has not executed
such Assignment and Assumption).

Section 2.19 Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
provisions set forth in the following paragraphs (a) through (e) shall apply for
so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

-52-



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders (or each Lender) or the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification providing for an increase in such Defaulting Lender’s
Commitment, providing for an extension of such Defaulting Lender’s Commitment
(other than in determining whether the Required Lenders have consented to the
extension of the Maturity Date under Section 2.20) or requiring the consent of
each Lender affected thereby (including pursuant to Sections 9.02(b)(ii) and
(iii)) if such Defaulting Lender is an affected Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:

(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(d) and 2.05(e)) shall be reallocated (effective as of the date
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the sum of all Non-Defaulting Lenders’ Commitments,
(B) after giving effect to any such reallocation, no Non- Defaulting Lender’s
Revolving Credit Exposure shall exceed such non-Defaulting Lender’s Commitment
and (C) no Event of Default has occurred and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent,
(A) first, prepay such Defaulting Lender’s Swingline Exposure that has not been
reallocated and (B) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure that has not been reallocated in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such portion of such Defaulting Lender’s LC Exposure is cash
collateralized;

 

-53-



--------------------------------------------------------------------------------

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated
pursuant to clause (i) above, then all Letter of Credit participation fees that
otherwise would have been payable to such Defaulting Lender under
Section 2.11(b) with respect to such Defaulting Lender’s reallocated LC Exposure
shall be payable to the Non-Defaulting Lenders in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Letter of Credit participation fees that otherwise would
have been payable to such Defaulting Lender under Section 2.11(b) with respect
to such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
Administrative Agent for the account of the Issuing Banks, ratably based on the
portion of such LC Exposure attributable to Letters of Credit issued by each
Issuing Bank, until and to the extent that such LC Exposure is reallocated or
cash collateralized pursuant to clause (i) or (ii) above;

(d) so long as such Lender is a Defaulting Lender or a Bankruptcy Event with
respect to any Lender Parent shall have occurred following the Effective Date
and for so long as such Bankruptcy Event shall continue, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless it is
satisfied that either (i) the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be 100%
covered by the Commitments of the Non- Defaulting Lenders or cash collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein) or (ii) the amount of any newly made Swingline Loan or any
newly issued or increased Letter of Credit is reduced by the amount of the
Defaulting Lender’s related exposure;

(e) if the Administrative Agent, the Borrower, the Swingline Lender and each
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposures and LC Exposures of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage; and

(f) the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.19 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

 

-54-



--------------------------------------------------------------------------------

Section 2.20 Extension of Maturity Date. (a) At any time at least 30 days prior
to the Maturity Date, the Borrower, by written notice to the Administrative
Agent, may request an extension of the Maturity Date to the date that is one
year after the then existing Maturity Date (such existing Maturity Date, the
“Existing Maturity Date”). The Administrative Agent shall promptly notify each
Lender of such request, and each Lender shall, in turn, in its sole discretion,
not later than 20 days after delivery of such notice by the Administrative Agent
to the Lenders, notify the Administrative Agent in writing as to whether such
Lender consents to such extension. If any Lender shall fail to notify the
Administrative Agent in writing of its consent to any such request for extension
of the Maturity Date not later than 20 days after the delivery of such notice by
the Administrative Agent to the Lenders, such Lender shall be deemed to have not
consented to such extension. The Administrative Agent shall promptly notify the
Borrower of the consents received with respect to the Borrower’s request for an
extension of the Maturity Date. The Maturity Date may be extended pursuant to
this Section 2.20 on no more than two separate instances during the term of this
Agreement.

(b) If Lenders constituting the Required Lenders consent in writing to any such
request in accordance with Section 2.20(a), the Maturity Date shall be extended
to the date which is one year after the Existing Maturity Date as to those
Lenders that so consented (each, an “Extending Lender”) but shall not be
extended as to any Non-Extending Lender; provided that no extension of the
Maturity Date pursuant to this Section shall become effective unless the
Administrative Agent shall have received a certificate signed by the chief
financial officer of the Borrower, dated as of the date that would otherwise be
the effective date of such extension, certifying that (i) as of and on such
date, no Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of such date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties continue to be true and correct in all material
respects as of such specified earlier date (provided that, in the case of
clause (ii) above, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof). To the extent that the Maturity Date is not
extended as to any Non-Extending Lender pursuant to this Section 2.20 and the
Commitment of such Non-Extending Lender is not assigned in accordance with
Section 2.20(c) on or prior to the applicable Existing Maturity Date, (A) the
Commitment of such Non-Extending Lender shall automatically terminate in whole
on such Existing Maturity Date without any further notice or other action by the
Borrower, such Lender or any other Person and (B) the principal amount of any
outstanding Loans made by Non-Extending Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
account of such Non-Extending Lenders hereunder, shall be due and payable on
such Existing Maturity Date, and on such Existing Maturity Date the Borrower
shall also make such other prepayments of the Loans pursuant to Section 2.10 as
shall be required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Non-Extending Lenders pursuant to this
sentence, the Total Revolving Credit Exposure would not exceed the Aggregate
Commitments; provided that such Non-Extending Lender’s rights under
Sections 2.14, 2.15, 2.16 and 9.03, and its obligations under Section 9.03,
shall survive such Existing Maturity Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Maturity Date.

 

-55-



--------------------------------------------------------------------------------

(c) If, pursuant to Section 2.20(a), the Borrower requests an extension of the
Maturity Date and Lenders constituting the Required Lenders consent to such
request, then the Borrower may, at any time after the day that is 27 months
prior to the Maturity Date in effect at such time, at its sole expense and
effort (including payment of any applicable processing and recordation fees),
require any Non-Extending Lender, promptly following notice to such
Non-Extending Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee meeting the conditions set forth in Section 9.04(b) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and will agree to the applicable request for extension;
provided that (i) unless the assignee is already a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent and the
Issuing Banks, which consent shall not unreasonably be withheld, conditioned or
delayed, (ii) such Non-Extending Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) such assignment does not conflict with
applicable law.

(d) If Lenders constituting the Required Lenders consent in writing to a
requested extension of the Maturity Date, not later than one Business Day prior
to the applicable Existing Maturity Date the Administrative Agent shall so
notify the Borrower, and the Existing Maturity Date then in effect shall,
subject to the satisfaction of the conditions set forth in the proviso in the
first sentence of Section 2.20(b), be extended for the additional one-year
period as described in Section 2.20(b), and all references in the Loan Documents
to the “Maturity Date” shall, solely with respect to the Commitments and
Revolving Credit Exposure of each Extending Lender and each assignee pursuant to
Section 2.20(c) for such extension, refer to the Maturity Date as so extended.
Promptly following the applicable Existing Maturity Date, the Administrative
Agent shall notify the Lenders (including each assignee pursuant to
Section 2.20(c)) of such extension of the applicable Existing Maturity Date and
shall thereupon record in the Register the relevant information with respect to
each such Extending Lender and each such assignee.

(e) Notwithstanding the foregoing, the Availability Period and the Maturity Date
(without taking into consideration any extension pursuant to this Section), as
such terms are used in reference to any Issuing Bank or any Letters of Credit
issued by such Issuing Banks or the Swingline Lender or any Swingline Loans made
by the Swingline Lender, may not be extended without the prior written consent
of such Issuing Bank or the Swingline Lender, as applicable (it being understood
and agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
applicable Existing Maturity Date (or the Availability Period determined on the
basis thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.14, 2.15 and 9.03, as applicable, as to Letters of Credit
or Swingline Loans issued or made prior to such time), and (ii) the Borrower
shall cause the Total LC Exposure

 

-56-



--------------------------------------------------------------------------------

attributable to Letters of Credit issued by such Issuing Bank and the Swingline
Exposure to be zero no later than the day on which such Total LC Exposure or
Swingline Exposure, as applicable, would have been required to have been reduced
to zero in accordance with the terms hereof without giving effect to any
effectiveness of the extension of the applicable Existing Maturity Date pursuant
to this Section (and, in any event, no later than the applicable Existing
Maturity Date)).

Section 2.21 Commitment Increases. (a) Subject to Section 4.03, the Borrower and
any one or more Lenders (including New Lenders (as defined below)) may, from
time to time, without the consent of any other Lender, the Administrative Agent
or any Issuing Bank (but with the consent of the Administrative Agent and each
Issuing Bank (not to be unreasonably withheld, delayed or conditioned) with
respect to any New Lender), agree that such Lenders (including New Lenders)
shall provide additional Commitments or increase the amount of their Commitments
(each, a “Commitment Increase,” and such Lenders and New Lenders being
collectively referred to as the “Increasing Lenders”) by executing and
delivering to the Administrative Agent an Incremental Commitment Activation
Notice specifying (i) the amount of such Commitment Increase and (ii) the
proposed applicable Incremental Commitment Effective Date. Notwithstanding the
foregoing, (A) the Aggregate Commitments after giving effect to all of the
Commitment Increases since the Effective Date shall not exceed $4,000,000,000
and (B) each Commitment Increase shall be in an integral multiple of $5,000,000
and not less than $25,000,000. No Lender shall have any obligation to
participate in any Commitment Increase unless it agrees to do so in its sole
discretion. Any bank, financial institution or other entity that is eligible to
be an assignee under Section 9.04 (and has provided to the Administrative Agent
an Administrative Questionnaire and any applicable Tax forms required under
Section 2.16(f) with respect to such entity) that elects to become a “Lender”
under this Agreement in connection with any Commitment Increase shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit F-2, whereupon such bank, financial institution or other entity
(a “New Lender”) shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

(b) (i) The commitments under each Commitment Increase shall be deemed for all
purposes part of the Commitments, (ii) each Lender (including any New Lender)
participating in such Commitment Increase shall become a Lender with respect to
the Commitments and all matters relating thereto, and (iii) the commitments
under each Commitment Increase shall have the same terms as the Commitments.

(c) On the Incremental Commitment Effective Date for any Commitment Increase,
(i) each relevant Increasing Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such Commitment Increase and the use of
such amounts to make payments to such other Lenders, each Lender’s portion of
the outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
Incremental Commitment Effective Date (with such reborrowing to consist of the
same Types of Revolving Loans, with related Interest Periods if applicable, as
are then outstanding). The deemed

 

-57-



--------------------------------------------------------------------------------

payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid.
Notwithstanding the foregoing and any other provision of this Agreement to the
contrary, the parties hereto agree that, in connection with any Commitment
Increase, the Administrative Agent, the Borrower, and each relevant Increasing
Lender may make arrangements satisfactory to such parties to cause each such
Increasing Lender to temporarily hold risk participations in the outstanding
Revolving Loans of the other Lenders (rather than fund its Applicable Percentage
of all outstanding Revolving Loans concurrently with the effectiveness of such
Commitment Increase) with a view toward minimizing breakage costs and transfers
of funds in connection with such Commitment Increase.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders, as of the Effective Date
and thereafter as of each date required by Section 4.02 or 4.03, that:

Section 3.01 Organization; Powers. Each of the Borrower, each Significant
Subsidiary, and each Guarantor (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted, and
(c) except where the failure to be so qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect (except for any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act, provided that the failure to make any such filings shall not
affect the validity or enforceability of this Agreement or any such other Loan
Document or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder), (b) will not violate in any

 

-58-



--------------------------------------------------------------------------------

material respect any law or regulation or any order of any Governmental
Authority, in each case, applicable to or binding upon the Borrower or any of
its property, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or by which any property or asset of the Borrower or any of its
Restricted Subsidiaries is bound, except to the extent that a Material Adverse
Effect would not reasonably be expected to result therefrom, (d) will not result
in the creation or imposition of any Lien prohibited hereunder on any asset of
the Borrower or any of its Restricted Subsidiaries and (e) will not violate the
charter, by-laws or other organizational documents of the Borrower or any of its
Restricted Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2017, reported
on by Grant Thornton LLP, independent registered public accounting firm, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year most
recently ended prior to the Effective Date for which quarterly financial
statements of the Borrower are available, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) As of the Effective Date, there has been no Material Adverse Change since
December 31, 2017.

Section 3.05 Litigation and Environmental Matters. (a) As of the Effective Date,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the transactions contemplated hereby.

(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
or (ii) has become subject to any Environmental Liability.

Section 3.06 Compliance with Laws; No Default. (a) Each of the Borrower and the
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.

 

-59-



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Subsidiaries nor, to the Borrower’s
knowledge, (x) any of its Affiliates or (y) any authorized agents of it or any
of its Subsidiaries (i) is a Sanctioned Person, (ii) has any business
affiliation or commercial dealings with, or of investments in, any Sanctioned
Country or Sanctioned Person, or (iii) to the Borrower’s knowledge, is the
subject of any action or investigation under any Sanctions Laws or Anti-Money
Laundering Laws, except as otherwise disclosed in writing to any of the Lenders
and the Administrative Agent by the Borrower, its Affiliates or its Subsidiaries
prior to the date of this Agreement, whether or not such disclosure was or has
been made pursuant to, in relation to or in reference to this Agreement.

(c) Neither the Borrower nor any of its Subsidiaries nor, to the Borrower’s
knowledge, (x) any of its Affiliate or (y) authorized agents of it or of any of
its Subsidiaries has taken any action, directly or indirectly, that would result
in a violation by such persons of Anti-Corruption Laws.

Section 3.07 Margin Regulations; Investment Company Status. The Borrower is not
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by the Borrower or its Restricted Subsidiaries for “purchasing” or
“carrying” “margin stock” as so defined in contravention of the provisions of
Regulations T, U, or X of the Board. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.08 Taxes. Each of the Borrower and its Restricted Subsidiaries has
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes or the filing of Tax returns or reports that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.
Each Plan is in compliance with applicable provisions of ERISA, the Code and
other applicable laws except to the extent failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10 Disclosure. None of the written reports, financial statements,
certificates or other written information (collectively, the “Information”)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other Information theretofore
furnished) contained, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date) any
material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.

 

-60-



--------------------------------------------------------------------------------

Section 3.11 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall become effective on
the Effective Date if each of the following conditions is satisfied (or waived
in accordance with Section 9.02) on or before such date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party and a counterpart of the Subsidiary Guaranty signed by Banner Pipeline
Company, L.L.C., an Oklahoma limited liability company, CLR Asset Holdings, LLC,
an Oklahoma limited liability company, and The Mineral Resources Company, an
Oklahoma corporation, or (ii) written evidence satisfactory to the
Administrative Agent (which may include fax transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Vinson & Elkins L.L.P., New York counsel for the Borrower, and
(ii) Crowe & Dunlevy, Oklahoma counsel for the Borrower, in each case reasonably
satisfactory to the Administrative Agent, and covering such matters relating to
the Borrower or this Agreement as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary, or the Manager of each Loan Party, dated as of the
Effective Date, certifying (i) the resolutions of the board of directors (or
other equivalent governing body) of such Loan Party authorizing the execution of
each Loan Document to which such Loan Party is a party, (ii) the charter, bylaws
or other applicable organizational documents of such Loan Party and (iii) the
names and true signatures of the officers executing any Loan Document on behalf
of such Loan Party on the Effective Date.

(d) The Administrative Agent shall have received a certificate of good standing
with respect to each Loan Party from appropriate public officials in the
jurisdiction of organization of such Loan Party.

(e) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Borrower, as to
the solvency (on a consolidated basis) of the Borrower and the Restricted
Subsidiaries as of the Effective Date and

 

-61-



--------------------------------------------------------------------------------

(ii) a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming the Borrower’s
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02, each in form and substance reasonably satisfactory to the
Administrative Agent.

(f) On or before the Effective Date, the Lenders, the Administrative Agent and
the Arrangers shall have received all fees required to be paid on or before the
Effective Date pursuant to Section 2.11(c).

(g) The Lenders shall have received all documentation and other information that
may be required by such Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
information required by the Act and information described in Section 9.15, to
the extent requested by the Lenders in writing to the Borrower reasonably in
advance of the Effective Date.

(h) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full and the commitments
thereunder shall have been terminated (which payment and termination may be
contemporaneous with the satisfaction of the conditions under this Section 4.01
and the application of proceeds of any Borrowings to occur on the Effective
Date) and the Administrative Agent shall have received reasonably satisfactory
evidence thereof; provided that, the foregoing shall not be construed to require
the termination of any of the Existing Letters of Credit.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on
April 9, 2018 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that (i) in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) the representations and warranties in
Sections 3.04(b) and 3.05(a) shall be made only as of the Effective Date.

 

-62-



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

Section 4.03 Conditions Precedent to Each Incremental Commitment Effective Date.
Each Commitment Increase shall not become effective until the date on which each
of the following conditions is satisfied:

(a) The Administrative Agent shall have received (i) an Incremental Commitment
Activation Notice from each Increasing Lender providing such Commitment
Increase, executed by the Borrower, the Administrative Agent and such Increasing
Lender, and (ii) if applicable, with respect to any New Lender, a New Lender
Supplement, executed by the Borrower, the Administrative Agent, such New Lender
and each Issuing Bank, each in accordance with Section 2.21.

(b) The Administrative Agent shall have received (i) a certificate (including a
certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.04 after giving effect to such
Commitment Increase and taking into account any extension of credit hereunder on
the applicable Incremental Commitment Effective Date), dated the applicable
Incremental Commitment Effective Date and signed by a President, a Vice
President or a Financial Officer of the Borrower and (ii) if required by the
Administrative Agent, a favorable written opinion of counsel to the Borrower,
each in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders providing such Commitment Increase.

(c) As of the applicable Incremental Commitment Effective Date, no Event of
Default shall have occurred and be continuing or would result from the
occurrence of such Commitment Increase.

(d) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the applicable Incremental Commitment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date; provided that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

 

-63-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and all Letters of Credit have expired or terminated (or have
been cash collateralized in the manner reasonably satisfactory to the applicable
Issuing Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Grant Thornton LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied (it being understood that the delivery by the Borrower
of annual reports on Form 10-K of the Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.01(a));

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood that the delivery by the Borrower of quarterly
reports on Form 10-Q of the Borrower and its consolidated subsidiaries shall
satisfy the requirements of this Section 5.01(b));

(c) within three Business Days of the delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing as of the
date of such certificate and, if such a Default has occurred and is continuing
as of the date of such certificate, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth

 

-64-



--------------------------------------------------------------------------------

reasonably detailed calculations demonstrating compliance with Section 6.04, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recent audited financial statements provided
under this Agreement that has had a significant effect on the calculation of the
Adjusted Consolidated Net Tangible Assets or the ratio referred to in
Section 6.04 and, if any such change has occurred, specifying the nature of such
change and the effect of such change on such calculation;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(g) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on (i) the Borrower’s website at www.clr.com, (ii) the website of the SEC at
www.sec.gov, and (iii) the NYSE website at egovdirect.nyse.com. The Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

Section 5.02 Notices of Defaults. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge. Each notice delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Guarantor and each Significant Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, sale, consolidation, liquidation or dissolution permitted under
Section 6.03; and provided further that this Section 5.03 shall not require the
Borrower,

 

-65-



--------------------------------------------------------------------------------

any Guarantor, or any Significant Subsidiary to preserve or maintain any rights,
licenses, permits, privileges or franchises if the Borrower shall reasonably
determine that the failure to maintain and preserve the same would not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect.

Section 5.04 Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, prior to delinquency,
except such as are contested in good faith and by appropriate proceedings or
where the failure to effect such payment, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) maintain all property material
to the conduct of the business of the Borrower and the Restricted Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies), except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which complete and accurate entries, in all material respects, are
made of its financial and business transactions to the extent required by GAAP
and applicable law. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, at the Administrative Agent’s or such Lender’s expense
(unless an Event of Default has occurred and is continuing, in which case it
shall be at the Borrower’s sole expense) upon reasonable prior notice and
subject to any applicable restrictions or limitations on access to any facility
or information that is classified or restricted by contract or by law,
regulation or governmental guidelines, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. The
Administrative Agent and each Lender agree to keep all information obtained by
them pursuant to this Section confidential in accordance with Section 9.13.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general corporate purposes of the
Borrower and the Restricted Subsidiaries. No part of the proceeds of any Loan
will be used, whether directly or indirectly,

 

-66-



--------------------------------------------------------------------------------

for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support the general corporate purposes of the Borrower and the Restricted
Subsidiaries. No Loan or Letter of Credit, direct use of proceeds or other
transaction by the Loan Parties contemplated by this Agreement will unlawfully
violate any Anti-Corruption Law or applicable Sanctions Laws.

ARTICLE VI

Negative Covenants

From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and all Letters of Credit have expired or terminated (or have
been cash collateralized in the manner reasonably satisfactory to the applicable
Issuing Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the Effective Date which is set forth on
Schedule 6.01;

(b) Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Restricted Subsidiary;

(c) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit;

(d) Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary after the Effective Date or is merged with or into the
Borrower or any Restricted Subsidiary after the Effective Date and, in each
case, not incurred in contemplation of such transaction;

(e) other Indebtedness of any Non-Guarantor Subsidiary; provided that the sum,
without duplication, of (i) the aggregate outstanding principal amount of all
such Indebtedness of any Non-Guarantor Subsidiary and (ii) the Attributable Debt
under all Sale and Leaseback Transactions of the Borrower and the Restricted
Subsidiaries permitted under Section 6.02(b), shall not exceed the greater of
(A) 15% of Adjusted Consolidated Net Tangible Assets at the time of creation,
incurrence or assumption thereof and (B) $1,000,000,000; and

(f) extensions, refinancings, renewals or replacements of the Indebtedness
permitted above which, in the case of any such extension, refinancing, renewal
or replacement, does not increase the amount of the Indebtedness being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
such extension, refinancing, renewal or replacement.

 

-67-



--------------------------------------------------------------------------------

Section 6.02 Liens and Sale and Leaseback Transactions. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date which is set forth on Schedule 6.02;

(iii) Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b);

(iv) [Reserved];

(v) Liens securing Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary in favor of the Borrower or any Restricted Subsidiary;

(vi) Liens on property existing at the time such property is acquired by the
Borrower or any of its Restricted Subsidiaries and not created in contemplation
of such acquisition (or on repairs, improvements, additions or accessions
thereto), and Liens on the assets of any Person at the time such Person becomes
a Restricted Subsidiary of the Borrower and not created in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower (or on repairs,
improvements, additions or accessions thereto), provided that such Liens do not
extend to any other assets;

(vii) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Restricted Subsidiary securing Joint Venture Obligations of such Joint Venture;

(viii) Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $200,000,000;

(ix) extensions, renewals and replacements of the Liens described above, so long
as no additional property (other than accessions, improvements, and replacements
in respect of such property) is subject to such Lien;

(x) Liens not otherwise permitted by the other clauses of this Section securing
Indebtedness or other obligations of the Borrower or any of its Restricted
Subsidiaries; provided that the aggregate outstanding principal amount of all
such Indebtedness and obligations shall not exceed $300,000,000; and

(xi) other Liens on the assets of the Borrower or any Restricted Subsidiary
securing any Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary, provided that (x) in the case of any such Liens on any assets of
such Restricted Subsidiary, such Restricted Subsidiary, if not already a
Guarantor, shall become a Guarantor hereunder for so long as such other
Indebtedness or other obligations are secured by such Liens and (y) the Borrower
or such Restricted Subsidiary, as the case may be, shall secure all the
Indebtedness and other obligations under the Loan Documents equally and ratably
with such other Indebtedness or other obligations for so long as such other
Indebtedness or other obligations are secured by such Liens.

 

-68-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Sale and Leaseback Transaction if, after giving effect to such
Sale and Leaseback Transaction, the sum, without duplication, of (i) the
Attributable Debt under all Sale and Leaseback Transactions of the Borrower and
the Restricted Subsidiaries and (ii) the aggregate outstanding principal amount
of all Indebtedness of any Non-Guarantor Subsidiary permitted under
Section 6.01(e), shall exceed the greater of (A) 15% of Adjusted Consolidated
Net Tangible Assets at the time of consummation of such Sale and Leaseback
Transaction and (B) $1,000,000,000.

Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may
(x) merge or consolidate with any other Person in a transaction in which the
Borrower is not the surviving entity or (y) sell, convey, transfer, lease or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries on a consolidated basis to any other Person; provided that
(i) the surviving, continuing, resulting or transferee corporation (the
“Surviving Entity”) shall (A) expressly assume by a written instrument
reasonably satisfactory to the Administrative Agent and the Lenders (which shall
be provided with an opportunity to review and comment upon such instrument prior
to the consummation of any transaction) the due and punctual payment of the
principal of all Obligations and the due performance and observance of all
covenants, conditions and agreements on the part of the Borrower under this
Agreement, (B) deliver to the Administrative Agent and the Lenders evidence of
appropriate corporate (or other equivalent) authorization on the part of the
Surviving Entity with respect to such assumption and one or more opinions of
counsel, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, to the effect that such written instrument has been duly
authorized, executed and delivered by such Surviving Entity and constitutes a
legal, valid and binding instrument enforceable against such Surviving Entity in
accordance with its terms, and covering such other matters as the Administrative
Agent and the Lenders may reasonably request, and (C) be an entity organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia.

Section 6.04 Maximum Consolidated Net Debt to Total Capitalization Ratio. The
Borrower will not permit, as of the last day of each fiscal quarter commencing
with the first fiscal quarter ending after the Effective Date, its ratio of
Consolidated Net Debt as of such date to Total Capitalization as of such date to
be greater than 0.65 to 1.00.

 

-69-



--------------------------------------------------------------------------------

Section 6.05 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) The Board of Directors of the Borrower may designate any Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary by prior written notice thereof to the Administrative Agent, if
immediately prior, and after giving effect, to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents (other than the representations and warranties in Sections 3.04(b) and
3.05(a)) are true and correct in all material respects on and as of such date as
if made on and as of the date of such redesignation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date), (B) no Event of Default exists or would exist (and
the Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 6.04), and (C) such Subsidiary is not a restricted subsidiary
under any other agreement evidencing Indebtedness.

(b) The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents (other than the representations and warranties in Sections 3.04(b) and
3.05(a)) are true and correct in all material respects on and as of such date as
if made on and as of the date of such redesignation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date), and (B) no Event of Default exists or would exist
(and the Borrower shall be in compliance, on a pro forma basis, with the
covenant set forth in Section 6.04) and (ii) the Borrower is in compliance with
the requirements of Section 6.05(c).

(c) (i) Neither the Borrower nor any Restricted Subsidiary shall (A) provide
credit support for or subject any of its property or assets (other than Equity
Interests of any Unrestricted Subsidiary) to the satisfaction of any
Indebtedness of any Unrestricted Subsidiary (including any undertaking,
agreement or instrument evidencing such Indebtedness), (B) directly or
indirectly incur, assume, guarantee or be or become liable for any Indebtedness
of any Unrestricted Subsidiary, or (C) permit any Unrestricted Subsidiary to
hold any Equity Interests in, or any Indebtedness of, any Loan Party (other than
with respect to the foregoing clauses (A) and (B) Indebtedness incurred to
finance property and improvements related to the Borrower’s corporate
headquarters or other principal place of business or any field office) and
(ii) no Indebtedness of an Unrestricted Subsidiary shall, upon the occurrence of
a default with respect thereto (A) result in, or permit any holder of any
Indebtedness of the Borrower or any Restricted Subsidiary under any credit
agreement for a senior credit facility, a loan agreement for a senior credit
facility, a note purchase agreement for the sale of promissory notes, or an
indenture governing capital markets debt instruments pursuant to which the
Borrower or such Restricted Subsidiary is a borrower, issuer, or guarantor
(“Relevant Indebtedness”) to declare, a default on such Indebtedness of the
Borrower or any Restricted Subsidiary or (B) cause the payment of any Relevant
Indebtedness to be accelerated or payable before the fixed date on which the
principal of the Relevant Indebtedness is due and payable.

(d) For purposes of the foregoing, the designation of a Subsidiary of the
Borrower as an Unrestricted Subsidiary shall be deemed to be the designation of
all present and future Subsidiaries of such Subsidiary as Unrestricted
Subsidiaries. Unless so designated as an Unrestricted Subsidiary, any Person
that becomes a Subsidiary of the Borrower will be classified as a Restricted
Subsidiary.

 

-70-



--------------------------------------------------------------------------------

Section 6.06 Affiliate Transactions. Neither the Borrower nor any Restricted
Subsidiary shall enter into any transaction of any kind with any Affiliate of
the Borrower, whether or not in the ordinary course of business, other than on
terms substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate or, if
no comparable transaction is available with which to compare such transaction,
such transaction is otherwise fair to the Borrower or the relevant Restricted
Subsidiary from a financial and liability point of view, provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Borrower or any Restricted Subsidiary, (b) investments in or Guarantees in favor
of Unrestricted Subsidiaries or joint ventures, in each case, not prohibited
under this Agreement, (c) employment and severance arrangements (including
equity incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business, and
(d) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business.

Section 6.07 Sanctions. Borrowers hereby covenants and agrees that:

(a) it will not, directly or indirectly, use the proceeds of the Loans or the
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, (i) to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or (ii) in any other manner
that would result in it or any Lender being in violation of Sanctions Laws or
Anti-Corruption Laws.

(b) it shall, and cause each of its Subsidiaries to, use commercially reasonable
efforts to ensure that no funds used to pay the obligations under the Agreement
or related Loan Documents (i) constitute the property of, or are beneficially
owned, directly or indirectly, by any Sanctioned Person, or (ii) are derived
from any unlawful activity, including activity in violation of Anti-Money
Laundering Laws

(c) subject to clause (a) above, it shall not, and shall use commercially
reasonable efforts to ensure that its Subsidiaries do not, violate any
Anti-Corruption Laws.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur on or after the
Effective Date:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

-71-



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay (i) any interest on any Loan or any
Commitment or Letter of Credit fee payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five days or (ii) any other amount (other than an amount
referred to in clause (a) or clause (b)(i) of this Article) payable under this
Agreement for which the Borrower has received an invoice or other written notice
that such amount is due and payable, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after the earlier of
(i) actual knowledge by a Responsible Officer of the Borrower or (ii) receipt of
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment in
excess of $10,000,000 (or the equivalent in a foreign currency) in the aggregate
(whether of principal, interest or fees) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, any Guarantor, or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Guarantor, or any Significant Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered by such court;

 

-72-



--------------------------------------------------------------------------------

(i) the Borrower, any Guarantor, or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Guarantor, or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any corporate (or other equivalent) action for
the purpose of effecting any of the foregoing;

(j) the Borrower, any Guarantor, or any Significant Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k) one or more final judgments (whether or not appealable) for the payment of
money in an aggregate amount in excess of $100,000,000 (or the equivalent in a
foreign currency) (to the extent not covered by independent third-party
insurance (other than normal deductibles) as to which the insurer has been
notified of such judgment and has not issued a notice denying coverage thereof)
shall be rendered by a court of competent jurisdiction against the Borrower, any
Restricted Subsidiary or any combination thereof, and either (i) the same shall
remain undischarged or unsatisfied for a period of 90 consecutive days during
which execution shall not be discharged or effectively waived or stayed (it
being understood that, for the purposes of this clause (k), “independent
third-party insurance” shall include industry mutual insurance companies in
which the Borrower or any Restricted Subsidiary has an ownership interest) or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment which is not effectively waived or stayed within 90 days;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guaranty pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of all of the
Commitments, the payment in full of the principal and interest on each Loan and
all fees payable hereunder, the expiration or termination of all Letters of
Credit (or the cash collateralization thereof in accordance with the provisions
of this Agreement or other arrangements with respect thereto that are
satisfactory to the applicable Issuing Bank) and the reimbursement of all LC
Disbursements, any Loan Document (or any material provision thereof), at any
time after its execution and delivery, ceases to be in full force and effect or
is declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable; or the Borrower or any Guarantor denies in writing that it has
any liability or obligation thereunder, or purports to revoke, terminate or
rescind any Loan Document (other than pursuant to the terms hereof or thereof);
or

 

-73-



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent, Swingline Lender, and Issuing Banks

Section 8.01 Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints MUFG Union Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Banks, and neither the Borrower nor any Guarantor shall have rights as a third
party beneficiary of any of such provisions.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an Issuing Bank as any other Lender or Issuing Bank and may exercise the same as
though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

 

-74-



--------------------------------------------------------------------------------

Section 8.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or omitted to be taken
(INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties);

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Banks.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

Section 8.04 Administrative Agent’s Reliance, Etc. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof), and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, amendment, extension, renewal or increase of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance, amendment, extension, renewal
or increase of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 8.06 Lender Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Each
Lender, by delivering its signature page to this

 

-76-



--------------------------------------------------------------------------------

Agreement, or delivering its signature page to an Assignment and Assumption or
any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date that has been made available by the Administrative Agent to the
Lenders.

Section 8.07 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING BANK AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE APPLICABLE PERCENTAGES (DETERMINED AT THE TIME SUCH INDEMNITY IS
SOUGHT) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT AND SUCH ISSUING BANK IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT OR SUCH ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S AND EACH ISSUING BANK’S OWN
NEGLIGENCE), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO THE
EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON SEEKING INDEMNIFICATION. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND EACH
ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AT THE TIME
SUCH REIMBURSEMENT IS SOUGHT) OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR AN ISSUING
BANK IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.08 Successor Administrative Agent, Swingline Lender and Issuing Banks.
The Administrative Agent may at any time give notice of its resignation to the
other Lenders and the Borrower. Furthermore, the Administrative Agent may be
replaced by the Required Lenders upon prior written notice. Upon receipt of any
such notice of resignation or replacement, the Required Lenders shall have the
right, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed and no such consent shall be necessary during the
continuance of an Event of Default), to appoint a successor Administrative
Agent. In the event

 

-77-



--------------------------------------------------------------------------------

of resignation, if no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring or replaced
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and Issuing Banks, appoint a
successor agent with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed and no such consent shall be necessary during
the continuance of an Event of Default) provided that if the retiring
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed), and (b) all payments,
communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each applicable
Lender, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. In the event of a
replacement of the Administrative Agent by the Required Lenders, no such
replacement may be made until a successor Administrative Agent has been
appointed in accordance with the terms hereof and such successor has accepted
such appointment. The Swingline Lender or an Issuing Bank may at any time give
notice of its resignation to the Borrower provided that no such resignation may
be made until a successor Swingline Lender or Issuing Bank has been appointed
with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed and no such consent shall be necessary during the
continuance of an Event of Default) and such successor has accepted such
appointment and the retiring Swingline Lender or applicable Issuing Bank shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that (i) the retiring Issuing Bank shall remain the Issuing
Bank with respect to any Letters of Credit it has issued and outstanding on the
effective date of its resignation and the provisions affecting the Issuing Bank
with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Bank until the termination of all such Letters of Credit and
(ii) the retiring Swingline Lender shall remain the Swingline Lender with
respect to any Swing Line Loans outstanding on the effective date of its
resignation and the provisions affecting the Swingline Lender with respect to
such Swing Line Loans shall inure to the benefit of the retiring Swingline
Lender until the payment in full of all such Swing Line Loans, or upon demand by
the retiring Swingline Lender, all such Swing Line Loans shall be prepaid in
full by the Borrower, which prepayment may be made with Revolving Loans pursuant
to Section 2.04(c)). Upon the acceptance of a successor’s appointment as
Administrative Agent, Swingline Lender or Issuing Bank hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, Swingline Lender
or Issuing Bank, as applicable, and the retiring Administrative Agent, Swingline
Lender or Issuing Bank, as applicable, shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or replaced Administrative Agent’s,
Swingline Lender’s or Issuing Bank’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 9.03, Section 8.07,
and Section 2.05(f)

 

-78-



--------------------------------------------------------------------------------

shall continue in effect for the benefit of such retiring or replaced
Administrative Agent, Swingline Lender and Issuing Bank, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or replaced Administrative Agent,
Swingline Lender or Issuing Bank, as applicable, was acting as Administrative
Agent, Swingline Lender or Issuing Bank.

Section 8.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners, and
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

Section 8.10 ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments, and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments, and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments, and this Agreement, or

 

-79-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document, or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments, and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments, or this Agreement.

 

-80-



--------------------------------------------------------------------------------

As used in this Section 8.10(b), “Obligations” means all obligations of the Loan
Parties to pay (x) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (y) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (z) all other outstanding liabilities, obligations and indebtedness owing by
the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under this Agreement or any other Loan Document, of
every type and description (whether by reason of an extension of credit, opening
or amendment of a letter of credit or payment of any draft drawn thereunder,
loan, guarantee, indemnification or otherwise), present or future, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guarantee or other instrument
for the payment of money (including any such liabilities, obligations and
indebtedness incurred after the commencement of any proceeding under the
Bankruptcy Code or any other bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments, and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit, or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit, or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents, or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic mail (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

-81-



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at Continental Resources, Inc., 20 N. Broadway,
Oklahoma City, Oklahoma 73102, Attention of Diane Montgomery, Vice President,
Corporate Finance and Treasury (Fax No. (405) 234-9042) (Email:
diane.montgomery@clr.com);

(ii) if to the Administrative Agent or to MUFG Union Bank, N.A. in its capacity
as a Lender, to MUFG Union Bank, N.A., 1221 Avenue of the Americas, New York, NY
10020, Attention of Lawrence Blat/Phoebe Caneda, (Fax No. (212) 782-4934)
(Email: lawrence.blat@mufgsecurities.com /AgencyDesk@us.sc.mufg.jp);

(iii) if to an Issuing Bank: (A) in the case of MUFG Union Bank, N.A., to it at
1221 Avenue of the Americas, New York, NY 10020, Attention of Lawrence
Blat/Phoebe Caneda, (Fax No. (212) 782-4934) (Email:
lawrence.blat@mufgsecurities.com /AgencyDesk@us.sc.mufg.jp), (B) in the case of
Bank of America, N.A., 1 Fleet Way, Scranton, PA 18507, (Fax No. 1-800-370-7519)
(Email: tradeclientserviceteamus@baml.com), (C) in the case of The
Toronto-Dominion Bank, New York Branch, 222 Bay Street, E&Y Tower 15th Floor,
Toronto, Ontario, M5K 1A2, Attention of Maria Macchiaroli (Fax No. (416)
982-8619) (Email: TDSINotices@tdsecurities.com), (D) in the case of Mizuho Bank,
Ltd., 1251 Avenue of the Americas, New York, NY 10020, Attention of Waheed
Sheikh/Pamela Chen, (Fax No. (212) 282-4488) (Email:
waheed.sheikh@mizuhocbus.com/ LAU_USCorp1@mizuhocbus.com), and (E) in the case
of any other Issuing Bank, to it at its address (or fax number) as separately
notified in writing by such Issuing Bank to the Borrower and the Administrative
Agent;

(iv) if to the Swingline Lender, to it at 1221 Avenue of the Americas, New York,
NY 10020, Attention of Lawrence Blat/Phoebe Caneda, (Fax No. (212) 782-4934)
(Email: lawrence.blat@mufgsecurities.com /AgencyDesk@us.sc.mufg.jp); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address, fax number or electronic mail address
for Communications hereunder by notice to the other parties hereto.

(b) All Communications to the Lenders and Issuing Banks hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
Communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular Communications.

 

-82-



--------------------------------------------------------------------------------

(c) (i) Communications sent by hand or overnight courier service or certified or
registered mail shall be deemed to have been given when received;
(ii) Communications sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient); and (iii)(A) Communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and
(B) Communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (A) and (B), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance, amendment, renewal, or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s

 

-83-



--------------------------------------------------------------------------------

request for any extension of the Maturity Date in accordance with Section 2.20
or providing any Commitment Increase in accordance with Section 2.21 may enter
into any amendment necessary to implement the terms of such Commitment Increase
in accordance with the terms of this Agreement without the consent of any other
Lender; provided further that (subject to Section 2.19 with respect to any
Defaulting Lender) no such agreement shall (i) increase the Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees or other amounts payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17 in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change any of the provisions of Section 2.19, without the
prior written consent of the Required Lenders, the Administrative Agent, the
Issuing Banks and the Swingline Lender or (vii) release any Guarantor that is a
Significant Subsidiary from its Subsidiary Guaranty, except as provided in
Section 9.09, without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise directly affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be. Notwithstanding the
foregoing, Schedule 2.08 may be amended to add an Issuing Bank, remove an
Issuing Bank or modify the LC Issuance Limit of any Issuing Bank with the
consent solely of the Borrower, the Administrative Agent and such Issuing Bank
(and the consent of the Required Lenders or any other class of Lenders shall not
be required).

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one outside
counsel for the Administrative Agent and the Arrangers (and, if necessary, one
firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable, at any one time for the Administrative Agent,
the Arrangers and their respective Affiliates taken as a whole) in connection
with the syndication of the Facility, the preparation and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent, the Issuing Banks and the Lenders in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

-84-



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities (and shall reimburse each Indemnitee
upon demand for any reasonable and documented legal or other expenses incurred
by such Indemnitee in connection with investigating or defending any of the
foregoing), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory brought by a third party;
provided that (i) the foregoing indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with (A) the gross
negligence, bad faith or willful misconduct of such Indemnitee, (B) any material
breach of any Loan Document by the party to be indemnified or (C) disputes,
claims, demands, actions, judgments or suits not arising from any act or
omission by the Borrower or its Affiliates, brought by an indemnified Person
against any other indemnified Person (other than disputes, claims, demands,
actions, judgments or suits involving claims against the Administrative Agent in
its capacity as such); (ii) at the request of the Indemnified Party, the
Borrower shall assume the defense of any third party claim, including the
employment of counsel reasonably acceptable to the Indemnified Party and payment
of all fees and expenses of such counsel, (iii) each Indemnitee shall consult
with the Borrower from time to time at the request of the Borrower regarding the
conduct of the defense in any such proceeding (other than in respect of
proceedings in which the Borrower or any of its Affiliates is a party adverse to
such Indemnitee or if the Borrower has assumed the defense of any third party
claim so long as it shall have notified the Indemnitee thereof and no conflict
of interest shall occur); and (iv) the Borrower shall not be obligated to pay an
amount of any settlement entered into without its consent. If the Borrower
assumes the defense of any third party claim, (A) the Borrower shall have full
control of such defense and proceedings, including any compromise or settlement
thereof, (B) the Indemnitee shall be entitled, at its own expense, to
participate in (but not control) such defense, at its own expense, and (C) the
Borrower shall not settle any such claim or action without the prior written
consent of the Indemnified Parties unless such settlement provides for a full
and unconditional release of all liabilities arising out of such claim or action
against the Indemnified Parties and does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party. If requested by the Borrower, the Indemnitee shall cooperate
in contesting any third party claim that the Borrower elects to contest. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

-85-



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law and without limiting in any way
the Borrower’s reimbursement or indemnification obligations set forth in
paragraph (a) or (b) of this Section, no party hereto shall assert, or permit
any of its Affiliates or Related Parties to assert, and each party hereto hereby
waives, any claim against each other such Person (and, in the case of the
Borrower, any Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unauthorized recipients (but Indemnitees shall be liable
for damages arising from the use by unintended recipients) of any information or
other materials distributed by it through electronic, telecommunications or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby unless
such damages are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor); provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final and non-appealable judicial
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person, the
Borrower or any Restricted Subsidiary or other Affiliate thereof or any
Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

 

-86-



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (x) a Lender, an Affiliate of a Lender that has a rating of A-
or higher by S&P or A3 or higher by Moody’s or an Approved Fund or (y) if an
Event of Default has occurred and is continuing, any assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to any Lender, any
Affiliate of a Lender that has a rating of A- or higher by S&P or A3 or higher
by Moody’s or any Approved Fund; and

(C) in the case of an assignment of any Commitment or LC Exposure, each Issuing
Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) the assignee, if it shall not be a Lender, shall be required to execute and
deliver the applicable forms to the extent required under Section 2.16(f) for
any Lender, and no assignment shall be effective in connection herewith unless
and until such forms are so delivered.

 

-87-



--------------------------------------------------------------------------------

If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment, then the Borrower shall be deemed to have
provided such consent unless it has notified the Administrative Agent of its
refusal to give such consent within five Business Days following the Borrower
receiving a written request for such consent with respect to such assignment.

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and associated stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and the applicable forms to the extent required under
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing

 

-88-



--------------------------------------------------------------------------------

and recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or record
the information therein in the Register if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section or is otherwise not in proper form, it being acknowledged that
the Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee; provided further that if either the assigning
Lender or the assignee shall have failed to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 8.07, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is eligible to be a
Lender hereunder. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (other than a natural person, the Borrower or any
Subsidiary or other Affiliate thereof or any Defaulting Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to
Section 9.02(b) (other than clause (vi) thereof to the extent that any
applicable change to Section 2.19 pursuant to such clause (vi) would not result
in any of the changes referred to in the other clauses of such second proviso)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being

 

-89-



--------------------------------------------------------------------------------

understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; and (B) such
Participant shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant that fails to comply with the preceding sentence shall not be
entitled to any of the benefits of Sections 2.14, 2.15 and 2.16. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the Borrower as provided
above and to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c), proposed Treasury Regulation
1.163-5 or any applicable temporary, final or other successor regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower and the other Loan Parties herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance, amendment, renewal, or
extension of any Letters of Credit, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under

 

-90-



--------------------------------------------------------------------------------

this Agreement or any other Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(e)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction or
waiver of the conditions set forth in Section 4.01. Delivery of an executed
counterpart of a signature page of this Agreement by fax or electronic
transmission (in .pdf form) shall be effective for all purposes as delivery of a
manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans then outstanding have been declared due and payable in
accordance with Article VII, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower existing under this Agreement held by such Lender, such Issuing
Bank or their respective Affiliates which are then due and payable, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
promptly notify the Borrower and the Administrative Agent after any such setoff
and application by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

-91-



--------------------------------------------------------------------------------

Section 9.09 Subsidiary Guaranties. The Borrower may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor by
such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guaranty, together with such evidence of authority and opinions
(which may be opinions of in-house counsel) as the Administrative Agent may
reasonably request. So long as no Event of Default has occurred and is
continuing (or would result from such release), (i) if all of the Equity
Interests in a Guarantor that are owned by the Borrower or a Subsidiary are sold
or otherwise disposed of in a transaction or transactions permitted by this
Agreement or (ii) if, immediately after giving effect to the release of any
Guarantor’s Subsidiary Guaranty, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then, in each case, promptly
following the Borrower’s request, the Administrative Agent shall execute a
release of such Guarantor from its Subsidiary Guaranty.

Section 9.10 Governing Law; Jurisdiction. (a) This Agreement shall be construed
in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD

 

-92-



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) upon the
request or demand of any regulatory authority (including any self-regulatory
authority) having or purporting to have jurisdiction over the Administrative
Agent, such Issuing Bank or such Lender, as applicable, or its Affiliates,
(c) to the extent required by any legal, judicial, administrative proceeding or
other process or otherwise as required by applicable law or regulations, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions no less restrictive than those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any of its Affiliates not known by the
Administrative Agent, any Issuing Bank or any Lender to be in breach of any
legal or contractual obligation not to disclose such information to the
Borrower; provided that (notwithstanding the foregoing) no such non-public
information which contains projections or forecasts with respect to the Borrower
or any of its Affiliates shall be disclosed, disseminated or otherwise made
available pursuant to clause (f) above. For the purposes of this Section,
“Information” means all information received from the Borrower or any of the
subsidiaries of the foregoing relating to the Borrower or any of its Affiliates
or their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Affiliates not known by the
Administrative Agent, any Issuing Bank or any Lender to be in breach of any
legal or contractual obligation not to disclose such information to the
Borrower, provided that, in the case of information received from the Borrower
or a Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential or would commonly be understood to be
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

-93-



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN Section 9.13(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Guarantors that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.

 

-94-



--------------------------------------------------------------------------------

Section 9.16 Termination of Commitments under Existing Credit Agreement. The
Borrower has given, or contemporaneously with the execution and delivery of this
Agreement is giving, to the administrative agent under the Existing Credit
Agreement notice of the termination of the commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Effective
Date. Execution of this Agreement by Lenders who are lenders under the Existing
Credit Agreement shall constitute a waiver of the notice provisions in
Sections 2.08 and 2.10 of the Existing Credit Agreement that would otherwise be
applicable to such termination, and such Lenders agree that the administrative
agent under the Existing Credit Agreement may rely on this Section 9.16.

Section 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-95-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONTINENTAL RESOURCES, INC. By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Senior Vice President, Chief Financial Officer and
Treasurer

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., individually as a Lender, as a Swingline Lender, as an
Issuing Bank and as Administrative Agent By:  

/s/ Kevin Sparks

Name:   Kevin Sparks Title:   Director

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Greg M. Hall

Name:   Greg M. Hall Title:   Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Gabriela Azcarate

Name:   Gabriela Azcarate Title:   Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Cathy Shepherd

Name:   Cathy Shepherd Title:   Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:  

/s/ Trevor Mulligan

Name:   Trevor Mulligan Title:   Financing Manager By:  

/s/ Eric Beltrami

Name:   Eric Beltrami Title:   Senior Associate

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

ING BANK, as a Lender By:  

/s/ Scott Lamoreaux

Name:   Scott Lamoreaux Title:   Director By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Officer

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tara R. McLean

Name:   Tara R. McLean Title:   Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Charles D. Kirkham

Name:   Charles D. Kirkham Title:   Managing Director

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Greg Krablin

Name:   Greg Krablin Title:   Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

DEUTSCHE BANK, as a Lender By:  

/s/ Alice Neumann

Name:   Alice Neumann Title:   Managing Director By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

MIDFIRST BANK, as a Lender By:  

/s/ Steve A. Griffin

Name:   Steve A. Griffin Title:   First Senior Vice President

Signature Page to Credit Agreement

Continental Resources, Inc.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

MUFG Union Bank, N.A.

   $ 130,000,000  

Bank of America, N.A.

   $ 125,000,000  

The Toronto-Dominion Bank, New York Branch

   $ 125,000,000  

Mizuho Bank, Ltd.

   $ 125,000,000  

Compass Bank

   $ 100,000,000  

Citibank, N.A.

   $ 100,000,000  

Export Development Canada

   $ 100,000,000  

ING Bank

   $ 100,000,000  

JPMorgan Chase Bank, N.A.

   $ 100,000,000  

U.S. Bank National Association

   $ 100,000,000  

Wells Fargo Bank, N.A.

   $ 100,000,000  

Branch Banking and Trust Company

   $ 80,000,000  

Deutsche Bank

   $ 80,000,000  

Royal Bank of Canada

   $ 80,000,000  

MidFirst Bank

   $ 55,000,000  

TOTAL

   $ 1,500,000,000  



--------------------------------------------------------------------------------

Schedule 2.05

Existing Letters of Credit

 

Issuing Bank

   Letter of
Credit No.      Issue Date      Expiry Date      Current Balance  

MUFG Union Bank, N.A.

     S315867M        11/19/2010        07/01/2018      $ 112,875.00  

MUFG Union Bank, N.A.

     S319085M        10/01/2011        10/01/2018      $ 50,000.00  

MUFG Union Bank, N.A.

     S327733M        10/01/2014        10/01/2018      $ 255,000.00  

MUFG Union Bank, N.A.

     S336078M        12/15/2017        12/15/2018      $ 2,300,000.00  



--------------------------------------------------------------------------------

Schedule 2.05

LC Issuance Limit

 

    

Issuing Bank

   LC Issuance Limit  

1.

   MUFG Union Bank, N.A.    $ 25,000,000  

2.

   Bank of America, N.A.    $ 25,000,000  

3.

   The Toronto-Dominion Bank, New York Branch    $ 25,000,000  

4.

   Mizuho Bank, Ltd.    $ 25,000,000        

 

 

 

Total:

      $ 100,000,000        

 

 

 

 



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Revolving Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Letters of Credit and Swingline Loans
included in, and any Guarantees made pursuant to, such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                          
                                         
                                               2. Assignee:   
                                                                                
                                                  [and is [a Lender] [an
Affiliate/Approved Fund of [Identify Lender]]]1 3. Borrower:    Continental
Resources, Inc., an Oklahoma corporation 4. Administrative Agent:    MUFG Union
Bank, N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement:    The Revolving Credit Agreement dated as of April 9, 2018, among
Continental Resources, Inc., the Lenders parties thereto and MUFG Union Bank,
N.A., as Administrative Agent 6. Assigned Interest:   

 

1  Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Revolving

Loans for all Lenders

   Amount of
Commitment/
Revolving
Loans Assigned      Percentage Assigned of
Commitment/Revolving
Loans2  

$

   $        %  

$

   $        %  

$

   $        %  

Effective Date: [ ], __20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

[Consented to and]3 Accepted:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or other Affiliates or any other Person of any of their
respective obligations under the Credit Agreement or any other Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, (v) if it is a U.S.
Person, attached hereto is an executed copy of IRS Form W-9 certifying that it
is exempt from U.S. Federal backup withholding tax, duly completed and executed
by the Assignee, and (vi) if it is a Non-U.S. Lender, attached hereto is any
documentation required to be delivered by it pursuant to Section 2.16(f) of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

 

Exhibit A-3



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

MUFG Union Bank, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

1221 Avenue of the Americas

New York, NY 10020

 

Attention: Lawrence Blat/Phoebe Caneda,

Fax No. (212) 782-4934

Email: lawrence.blat@mufgsecurities.com

/ AgencyDesk@us.sc.mufg.jp

                                 , 20        

 

  Re: CONTINENTAL RESOURCES, INC.

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Revolving Borrowing
and, in that connection, sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03 of the Credit
Agreement:

(a) the aggregate principal amount of the Proposed Borrowing is
$[                ];1

(b) the date of the Proposed Borrowing is                     , 201      (the
“Funding Date”);2

(c) the Proposed Borrowing is [an ABR Revolving Borrowing] [a Eurodollar
Revolving Borrowing];

(d) [such Eurodollar Revolving Borrowing shall have an initial Interest Period
of [one] [two] [three] [six] month[s];] and

(e) the funds of the Proposed Borrowing are to be disbursed to [Account Name and
Number].3

 

1  For any Eurodollar Revolving Borrowing, such Proposed Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. For an ABR Revolving Borrowing, such Proposed Borrowing shall be an
integral multiple of $1,000,000 and not less than $1,000,000, except as
permitted by Section 2.02(c) of the Credit Agreement.

2  Such Funding Date must be a Business Day.

3  In the case of an ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) of the Credit
Agreement, identify the Issuing Bank that has made such LC Disbursement.

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies as follows:

(a) the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Effective Date,
representations and warranties in Sections 3.04(b) and 3.05(a) of the Credit
Agreement) and the other Loan Documents are true and correct in all material
respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(b) at the time of and immediately after giving effect to the Proposed Borrowing
on the Funding Date, no Default has occurred and is continuing.

 

CONTINENTAL RESOURCES, INC.

By:

 

                                                                           

Name:

Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

MUFG Union Bank, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

1221 Avenue of the Americas

New York, NY 10020

 

Attention: Lawrence Blat/Phoebe Caneda,

Fax No. (212) 782-4934

Email: lawrence.blat@mufgsecurities.com

/ AgencyDesk@us.sc.mufg.jp

                         , 20            

Re: CONTINENTAL RESOURCES, INC.

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Borrowing listed below, or
a portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $[    ] in principal amount of
presently outstanding Revolving Loans that are [ABR Loans] [Eurodollar Loans
having an Interest Period ending on [                ], 201__ ].

 

(a)   The amount of the Borrowing to which this Interest Election Request
applies:1

 

 

 

1  If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.

 

Exhibit C-1



--------------------------------------------------------------------------------

(b)   The effective date of the election (which is a Business Day):

 

 

(c)   Type of Borrowing following [conversion] [continuation]:

 

[ABR Revolving Borrowing] [Eurodollar Revolving Borrowing]

(d)   Interest Period and the last day thereof:2

 

[one] [two] [three] [six] month[s]

 

CONTINENTAL RESOURCES, INC. By:  

                                                                               

Name: Title:

 

2  For Eurodollar Revolving Borrowings only. Shall be subject to the definition
of “Interest Period” in the Credit Agreement.

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount:
[$                    ]    [                    ], 20[        ]

FOR VALUE RECEIVED, the undersigned, CONTINENTAL RESOURCES, INC., an Oklahoma
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (or its registered assigns) (the “Lender”) the principal sum of [dollars
($ )] (the “Principal Amount”), or such lesser amount as shall equal the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times, and in such amounts, as are specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date such Revolving Loan is made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to
MUFG Union Bank, N.A., as Administrative Agent, to such account as it may
specify from time to time pursuant to the Credit Agreement, in immediately
available funds.

This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Revolving Credit Agreement dated as of April 9, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders parties thereto and MUFG Union Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein are
used herein as defined in the Credit Agreement.

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[Signature page follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

CONTINENTAL RESOURCES, INC.

By:

 

                                                           

Name:

Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date: [                ], 201[    ]

 

Exhibit E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to the Credit Agreement, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (ii) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date: [                ], 201[    ]

 

Exhibit E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date: [            ], 201[    ]

 

Exhibit E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (ii) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                              

Name:   Title:  

Date: [                ], 201[    ]

 

Exhibit E-4-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF INCREMENTAL COMMITMENT ACTIVATION NOTICE

MUFG UNION BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below

1221 Avenue of the Americas

New York, NY 10020

 

Attention: Lawrence Blat/Phoebe Caneda,

Fax No. (212) 782-4934

Email: lawrence.blat@mufgsecurities.com

/ AgencyDesk@us.sc.mufg.jp

                                 , 20             

 

  Re: CONTINENTAL RESOURCES, INC.

Reference is made to the Revolving Credit Agreement dated as of April 9, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement shall have their defined meanings when used herein.

This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the Lenders party hereto hereby
notify you that:

1. Each Lender party hereto agrees to make a Commitment Increase in the amount
set forth opposite such Lender’s name below under the caption “Incremental
Commitment Amount.”

2. The proposed Incremental Commitment Effective Date is , 201    .

 

0-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice this day of             , 20         .

 

CONTINENTAL RESOURCES, INC.

By:

 

         

Name:

 

Title:

 

[NAME OF LENDER]

By:

 

         

Name:

 

Title:

 

Incremental Commitment Amount

$

Accepted this day of, 201     .

MUFG UNION BANK, N.A.,

as Administrative Agent

 

By:

 

         

Name:

 

Title:

 

 

0-2



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF] NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT dated                     , 201     (this “New Lender
Supplement”) to the Revolving Credit Agreement dated as of April 9, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and of the Administrative Agent and each
Issuing Bank (which consent shall not be unreasonably withheld, delayed or
conditioned) by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this New
Lender Supplement; and WHEREAS, the undersigned now desires to become a party to
the Credit Agreement as a Lender.

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower, the Administrative Agent and each Issuing Bank, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with a Commitment in the amount set forth opposite its name in
the Incremental Commitment Activation Notice executed by it in connection
herewith.

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this New
Lender Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it satisfies the requirements
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this New Lender Supplement and to provide its Commitment on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Arrangers or any other Lender, (iv) if
it is a U.S. Person, attached hereto is an executed copy of IRS Form W-9
certifying that it is exempt from U.S. Federal backup withholding tax, duly
completed and executed by the undersigned, (v) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the
undersigned, and (vi) attached hereto is a completed Administrative
Questionnaire in which the undersigned designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the undersigned’s compliance procedures and applicable laws,
including Federal and state securities laws; (b) agrees that (i) it will,

 

0-1



--------------------------------------------------------------------------------

independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents, and
(ii) from and after the date this New Lender Supplement is accepted by the
Borrower, the Administrative Agent and each Issuing Bank, it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; (c) hereby
irrevocably appoints the entity named as the Administrative Agent to act as the
Administrative Agent under the Credit Agreement and the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Credit Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto; and (d) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

0-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF LENDER]

By:

 

             

Name:

 

Title:

 

 

Accepted this day of,                 201    . CONTINENTAL RESOURCES, INC. By:  

         

Name:   Title:  

 

MUFG UNION BANK, N.A., as Administrative Agent By:  

         

Name:   Title:   [            ] as Issuing Bank

By:  

             

Name:   Title:  

 

0-3



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUBSIDIARY GUARANTY

This Guaranty dated as of , (this “Guaranty”), is by each of the entities listed
on the signature pages hereof or becoming a party hereto pursuant to
Section 14.08 hereof (collectively, the “Guarantors”), in favor of the
Administrative Agent, each Lender, each Issuing Bank (as each such term is
defined in the Credit Agreement referred to below) and each other holder of an
Obligation (as such term is defined below) (collectively, the “Guaranteed
Parties”).

INTRODUCTION

A. Pursuant to the Revolving Credit Agreement dated as of April 9, 2018
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms defined therein and used herein having
the meanings given to them in the Credit Agreement), among Continental
Resources, Inc., an Oklahoma corporation (the “Borrower”), the Lenders party
thereto and MUFG Union Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth in the Credit Agreement.

B. Each Guarantor is a Subsidiary of the Borrower.

C. Each Guarantor will receive substantial direct and indirect benefits from the
making of the Loans, the issuance of the Letters of Credit and the granting of
the other financial accommodations to the Borrower under the Credit Agreement.

D. The Borrower and the Guarantors have elected, pursuant to Section 9.09 of the
Credit Agreement, to have the Guarantors execute and deliver this Guaranty for
the benefit of the Guaranteed Parties.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

Guaranty

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations (as defined below), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest accrued or accruing after the commencement of

 

Exhibit G-1



--------------------------------------------------------------------------------

any proceeding under Title 11 of the United States Code (the “Bankruptcy Code”)
or any other bankruptcy, insolvency, receivership or other similar proceeding,
and interest at the contract rate applicable upon default accrued or accruing
after the commencement of any such proceeding, in each case regardless of
whether allowed or allowable in such proceeding), fees and costs of collection.
This Guaranty constitutes a guaranty of payment when due (whether or not any
proceeding under the Bankruptcy Code shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not of
collection.

(b) Each Guarantor further agrees that, if any payment made by the Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guaranty shall have been cancelled
or surrendered, this Guaranty shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Guarantor in respect of
the amount of such payment.

(c) In furtherance of the foregoing and not in limitation of any other right
that any Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guaranteed Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.

(d) As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (ii) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (iii) all other outstanding liabilities, obligations and indebtedness owing
by the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under the Credit Agreement or any other Loan Document,
of every type and description (whether by reason of an extension of credit,
opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due,

 

Exhibit G-2



--------------------------------------------------------------------------------

now existing or hereafter arising and however acquired and whether or not
evidenced by any note, guarantee or other instrument for the payment of money
(including any such liabilities, obligations and indebtedness incurred after the
commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

ARTICLE II

Limitation of Guaranty

Any term of this Guaranty to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Guarantor shall be liable shall not
exceed the maximum amount for which such Guarantor can be liable without
rendering this Guarantee, as it relates to such Guarantor, subject to avoidance
under applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable federal, state, local
and foreign laws, rules and regulations, orders, judgments, decrees and other
determinations of any Governmental Authority or arbitrator and common law,
(ii) Article III of this Guaranty or (iii) any other obligation, agreement,
undertaking or similar provisions of any security or any agreement, undertaking,
contract, lease, indenture, mortgage, deed of trust or other instrument
(excluding any Loan Document) providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Obligations by such
parties.

ARTICLE III

Indemnity and Contribution

SECTION 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

SECTION 3.02 Contribution. If any Guarantor (the “Claiming Party”) shall be
required hereunder to make a payment in respect of any Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the other financial accommodations provided to the
Borrower under the Loan Documents and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the

 

Exhibit G-3



--------------------------------------------------------------------------------

aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor) bears to the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor), then (subject to Article VIII hereof) such Guarantor shall be
reimbursed by such other Guarantors (each, a “Contributing Party”) for the
amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Any Contributing
Party making a payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.

ARTICLE IV

Authorization; Other Agreements

The Guaranteed Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guaranteed Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guaranteed Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

 

Exhibit G-4



--------------------------------------------------------------------------------

(g) apply to the Obligations any payment or recovery (i) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(ii) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

(h) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guaranteed Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

(i) refund at any time any payment received by any Guaranteed Party in respect
of any Obligation, and payment to such Guaranteed Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;
in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).

ARTICLE V

Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:

(a) the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;

(b) the absence of any attempt to collect on the Obligations or any part of them
from the Borrower or other action to enforce the same;

(c) any Guaranteed Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(d) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guaranteed Party’s claim (or claims) for repayment of the
Obligations ;

 

Exhibit G-5



--------------------------------------------------------------------------------

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(h) the avoidance of any Lien in favor of the Guaranteed Parties or any of them
for any reason;

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;

(j) failure by any Guaranteed Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;

(k) any action taken by any Guaranteed Party if such action is authorized
hereby;

(l) any change in the corporate (or other equivalent) existence or structure of
the Borrower or any other Loan Party;

(m) any defense, set-off, counterclaim, recoupment or termination (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guaranteed Party;

(n) any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;

(o) any rescission, waiver, amendment or modification of, or release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Guarantee; or

(p) any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in the manner reasonably satisfactory
to the applicable Issuing Bank or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank) not then due and
payable and as to which no claim has been made as of the time of determination).

 

Exhibit G-6



--------------------------------------------------------------------------------

ARTICLE VI

Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X or XV hereof.

ARTICLE VII

Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guaranteed Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guaranteed Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guaranteed Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guaranteed Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

ARTICLE VIII

Waiver of Subrogation and Contribution Rights

Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit, excluding Letters of Credit that have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) not then due and payable and as to
which no claim has been made as of the time of determination) and the
Commitments have expired or have been terminated, the Guarantors shall not
enforce or otherwise exercise any right of subrogation to any of the rights of
the Guaranteed Parties or any part of them against the Borrower or any right of
reimbursement, indemnity or contribution or similar right against the Borrower
by reason of this Guaranty or by any payment made by any Guarantor in respect of
the Obligations. No failure on the part of the Borrower or any other Guarantor
or Grantor to make the payments required by Article III hereof (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 

Exhibit G-7



--------------------------------------------------------------------------------

ARTICLE IX

Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default and the Loans then outstanding have
been declared due and payable in accordance with Article VII of the Credit
Agreement, the Administrative Agent may, at its sole election, proceed directly
and at once, without notice, against any Guarantor to collect and recover the
full amount or any portion of the Obligations then due, without first proceeding
against the Borrower or any other guarantor of the Obligations, or joining the
Borrower or any other guarantor in any proceeding against any Guarantor.

ARTICLE X

Irrevocability

Subject to Article XV below, this Guaranty shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated, the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), all Letters of Credit have expired or terminated
(or have been cash collateralized in the manner reasonably satisfactory to the
applicable Issuing Bank or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank) and all LC
Disbursements have been reimbursed, at which time this Guaranty shall
automatically be cancelled. Upon such cancellation and at the written request of
any Guarantor or its successors or assigns, and at the cost and expense of such
Guarantor or its successors or assigns, the Administrative Agent shall execute
in a timely manner a satisfaction of this Guaranty and such instruments,
documents or agreements as are necessary or desirable to evidence the
termination of this Guarantee. Any execution and delivery of the instruments,
documents and agreements by the Administrative Agent pursuant to this Article X
shall be without recourse or warranty by the Administrative Agent.

ARTICLE XI

Setoff

If an Event of Default shall have occurred and be continuing and the Loans then
outstanding have been declared due and payable in accordance with Article VII of
the Credit Agreement, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Guarantor against any of and all the Obligations
held by such Lender, such Issuing Bank or their respective Affiliates which are
then due and payable, irrespective of whether or not such

 

Exhibit G-8



--------------------------------------------------------------------------------

Lender, Issuing Bank or Affiliate shall have made any demand under this Guaranty
and although any of the Obligations is owed to a branch, office or Affiliate of
such Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Article XI
are in addition to other rights and remedies (including other rights of setoff)
which such Lender, such Issuing Bank or their respective Affiliates may have.
Each Lender and Issuing Bank agrees to promptly notify the applicable Guarantor
and the Administrative Agent after any such setoff and application by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

ARTICLE XII

No Marshalling

Each Guarantor consents and agrees that no Guaranteed Party or any Person acting
for or on behalf of any Guaranteed Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.

ARTICLE XIII

Representations and Warranties

Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Credit Agreement
(other than the representations and warranties in Sections 3.04(b) and 3.05(a)
of the Credit Agreement) with respect to any Borrowing or the date of issuance,
amendment, renewal or extension of any Letter of Credit, in each case on or
after the date hereof, are true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties are true and correct in all material respects as
of such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

ARTICLE XIV

Miscellaneous

SECTION 14.01 Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guaranteed Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.

 

Exhibit G-9



--------------------------------------------------------------------------------

SECTION 14.02 Enforcement; Waivers; Amendments

(a) No delay on the part of any Guaranteed Party in the exercise of any right or
remedy arising under this Guarantee, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guaranteed Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guaranteed Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guaranteed Party shall not waive,
affect or diminish any right of any Guaranteed Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guaranteed Party, or its respective
agents, officers or employees. No waiver of any provision of this Guaranty or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guaranteed Party permitted hereunder shall in any way affect or impair any
Guaranteed Party’s rights and remedies or the obligations of any Guarantor under
this Guarantee. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guaranteed Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.

(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.

SECTION 14.03 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

Exhibit G-10



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Credit Agreement. Nothing in
this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.

SECTION 14.04 Certain Terms. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Credit Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections and Exhibits shall be construed
to refer to Articles and Sections of, and Exhibits to, this Guarantee, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights, (f) with respect to the determination of any period of time,
the word “from” means “from and including” and the word “to” means “to but
excluding” and (g) reference to any law, rule or regulation means such as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.

SECTION 14.05 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS NOT REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Exhibit G-11



--------------------------------------------------------------------------------

SECTION 14.06 Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.

SECTION 14.07 Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.

SECTION 14.08 Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter
become a Guarantor for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the rights, benefits and
obligations of this Guarantee. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Guarantee.

SECTION 14.09 Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.

SECTION 14.10 Counterparts. This Guaranty may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.

SECTION 14.11 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.

SECTION 14.12 Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Credit Agreement and agrees
to be bound by such provisions with the same force and effect, and to the same
extent, as if such Guarantor was a party to the Credit Agreement.

 

Exhibit G-12



--------------------------------------------------------------------------------

ARTICLE XV

Termination

In addition to termination in accordance with Article X, so long as no Event of
Default has occurred and is continuing under the Loan Documents (or would result
from such release), (a) if all of the capital stock of a Guarantor that is owned
by the Borrower or a Subsidiary is sold or otherwise disposed of in a
transaction or transactions permitted by the Credit Agreement or (b) if,
immediately after giving effect to the release of any Guarantor hereunder, all
of the Indebtedness of the Non-Guarantor Subsidiaries is permitted under
Section 6.01 of the Credit Agreement, then, in each case, promptly following the
Borrower’s request and at the cost and expense of the Borrower, the
Administrative Agent shall execute a release of such Guarantor from this
Guarantee. Any execution and delivery of any such release by the Administrative
Agent shall be without recourse or warranty by the Administrative Agent.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

[NAME OF GUARANTOR]

By:  

 

Name:   Title:  

 

Exhibit G-13



--------------------------------------------------------------------------------

EXHIBIT A TO

SUBSIDIARY GUARANTY

GUARANTY SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of April 9, 2018 (the “Guaranty”), among certain Subsidiaries
of Continental Resources, Inc., an Oklahoma corporation, listed on the signature
pages thereof or becoming party thereto pursuant to the terms thereof and
acknowledged by MUFG Union Bank, N.A., in its capacity as the Administrative
Agent, and the undersigned hereby acknowledges receipt of a copy of the
Guarantee. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.

This Guaranty Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart.

This Guaranty Supplement shall be construed in accordance with and governed by
the law of the State of New York.

Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.

 

Exhibit G-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR]

By:  

 

Name:   Title:  

ACKNOWLEDGED AND AGREED

as of the date first above written:

MUFG UNION BANK, N.A.,

as Administrative Agent

 

By:  

 

Name:   Title:  

 

Exhibit G-15